Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page1of72 PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE AT MEMPHIS

 

SHELBY ADVOCATES FOR VALID
ELECTIONS; MICHAEL KERNELL;
JOE TOWNS, JR., SUHKARA A. YAHWEH;

ANN SCOTT
Plaintiffs and for all Others CLASS ACTION COMPLAINT
Similarly Situated,
JURY TRIAL DEMAND
No.

TRE HARGETT in his Official

capacity as TENNESSEE SECRETARY

OF STATE; MARK GOINS, in his Official capacity

As the COORDINATOR OF ELECTIONS for the STATE

OF TENNESSEE; THE TENNESSEE ELECTION COMMISSION;

KENT D. YOUNCE, JUDY BLACKBURN,

GREG DUCKETT, DONNA BARRETT, JAMES H. WALLACE,, JR.,

TOM WHEELER, MIKE MCDONALD, in each of their Official Capacity

As a Member of the TENNESSEE ELECTION COMMISSION;

LINDA PHILLIPS, in Her Official Capacity as a Administrator of

the SHELBY COUNTY ELECTION COMMISSION; SHELBY

COUNTY ELECTION COMMISSION and

ROBERT MEYERS, NORMA LESTER, DEE NOLLNER, STEVE STAMSON,
ANTHONY TATE, in each of their Official Capacity as a Board of Commissioner of
the SHELBY COUNTY ELECTION COMMISSION.

Defendants.

 

VERIFIED COMPLAINT FOR DEPRIVATION OF CONSTITUTIONAL RIGHTS,
INJUNCTIVE RELIEF AND DECLARATORY RELIEF

 

Plaintiffs Shelby Advocates for Valid Elections (hereinafter “SAVE”), Michael Kernell,
Joe Towns, Suhkara A. Yahweh (“Yahweh”), Ann Scott (hereinafter collectively the “Individual
Plaintiffs”), for their Verified Complaint for Declaratory and Injunction Relief herein allege as

follows:
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 2of72 PagelD 2

I. INTRODUCTION
1. This is not an election contest. This is a civil rights action for declaratory and injunctive
relief pursuant to 42 U.S. C. 1983, Rules 57 and 65 of the Federal Rules of Civil Procedure, and
28 U.S.C. 2201 and 2002, brought against Tennessee and Shelby County elections officials and
agencies who require Shelby County, Tennessee voters who chose to vote at the polls to use
digital electronic voting machines (“DREs”) as the means to casting their ballot. Because Shelby
County’s DRE touchscreen voting machines are insecure, lack a voter-verified paper audit
capacity, and fail to meet minimum statutory requirements, requiring voters to use those
machines violates the voters’ constitutional rights to have their votes recorded in a fair, precise,
verifiable, and anonymous manner, and to have their votes counted and reported in an accurate,
auditable, legal, and transparent process.
2. The Plaintiffs are aware that early voting will begin for the 2018 November general
federal and state elections on October 17, 2018. They fully encourage each and every citizen to
vote, even though the DRE’s have serious flaws as further set forth below. The Plaintiffs are
seeking emergency temporary and preliminary injunctive relief in order to require needed
safeguards to be implemented by state and local election officials to protect the integrity of the
vote in these important upcoming elections. They are also seeking preliminary and permanent
injunctive relief to present the use of the DRE’s in Shelby County at least from December 2018
forward, and that the Court Order elections systems and voting machines be implemented that

provide a handwritten ballot and a voter verifiable paper trail at a minimum.
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 3of72 PagelD3

Il. PARTIES

A. PLAINTIFFS

1. Shelby Advocates for Valid Elections
3. Plaintiff SHELBY ADVOCATES FOR VALID ELECTIONS (“SAVE”) is a domestic non-
profit corporation organized and existing under the laws of the State of Tennessee, with its
principal office located at 111 S. Highland, #160, Memphis, TN 38111. SAVE brings this action
on behalf of itself and on behalf of the voters of Memphis and Shelby County, Tennessee. The
incorporators of SAVE are Carol J. Chumney, Michael L. Kernell, and Dr. Joseph Weinberg.
4. SAVE is a membership organization, with a membership that consists of individuals
residing in Tennessee.
5. SAVE’s purpose is for research, advocacy, and education to ensure the fundamental right to
vote in public elections.
6. SAVE’s purpose includes submitting open records requests to governmental bodies about
elections; to report to the public and governmental bodies on vulnerabilities related to public
elections; to monitor nationwide developments in election law and technology; to provide
speakers for programs to inform and educate the public about voting vulnerabilities; to provide
commentary from its leadership to the public through the media, press, and social media
platforms; to collaborate with election computer scientists, academics, non-profits, and
organizations to advocate for reforms in the public election voting processes; to facilitate through
its members, volunteers, and others the monitoring of elections by poll watching, auditing of
election results, observation, and education of the public at large, among other things.
7. SAVE, acting on its own behalf, has organizational standing to bring each of the claims

for prospective relief stated herein.
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page4of72 PagelD4

8. SAVE, acting on behalf of its members who are threatened with imminent injury-in-fact,
including the Individual Plaintiffs identified herein, also has association standing to bring the
claims for prospective relief stated herein.

2. Plaintiff Individuals
9. Plaintiff MICHAEL KERNELL (hereinafter “Plaintiff Kernell”) is an incorporator and
director of SAVE. Plaintiff Kernell is a former Tennessee State Representative (D-93); and also
former non-partisan Shelby County Schoo! Board Commissioner (Dist. 9). Plaintiff Kernell is a
resident of Memphis, Shelby County, Tennessee, and resides at 3583 Allandale, Memphis, TN
38111. Plaintiff Kernell was a candidate for Shelby County School Board Commissioner in the
August 2018 election, and voted in said election. Plaintiff Kernell is a Shelby County, Tennessee
registered and qualified voter and intends to vote in each of the upcoming November 2018 state
and federal elections, the October 2019 municipal elections, and the August and November 2020
federal and state elections. The November 2018 elections (with early voting commencing on
October 17, 2018) include General Elections for the U.S. Senate seat to be vacated by Sen. Bob
Corker.
10. —— Plaintiff SUHKARA A. YAHWEH (“Yahweh”) is a citizen and resident of Shelby
County, Tennessee and resides at 838 Walker, #104, Memphis, Shelby County, Tennessee
38116. Yahweh’s race is African American (black). Plaintiff Yahweh voted in the August 2018
elections in Shelby County, Tennessee. Plaintiff Yahweh is a Shelby County, Tennessee
registered and qualified voter, and intends to vote in each of the upcoming November 2018 state
and federal elections, the October 2019 municipal elections, and the August and November 2020

federal and state elections as a Memphis, Shelby County, Tennessee resident.
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page5of72 PagelD5

11. Plaintiff Joe Towns, Jr. is a candidate for re-election to the Tennessee State
Representative (D-84), is a citizen and resident of Shelby County, Tennessee and resides at 4528
St. Honore Dr. Memphis, Shelby County, Tennessee 28116. Plaintiff Towns was on the ballot in
August 2018 state primary elections, and will be on the ballot again as the Democratic nominee
in the November 2018 elections. Towns voted in the August 2018 elections in Shelby County,
Tennessee. Towns is a Shelby County, Tennessee registered and qualified voter, and intends to
vote in each of the upcoming November 2018 state and federal elections, the October 2019
municipal elections, and the August and November 2020 federal and state elections as a
Memphis, Shelby County, Tennessee resident.
12. Plaintiff Ann Scott is a citizen and resident of Shelby County, Tennessee and resides at
3535 Faxon, Memphis, Shelby County, Tennessee 38122. Plaintiff Scott voted in the August
2018 elections in Shelby County, Tennessee. Plaintiff Scott is a Shelby County, Tennessee
registered and qualified voter, and intends to vote in each of the upcoming November 2018 state
and federal elections, the October 2019 municipal elections, and the August and November 2020
federal and state elections as a Memphis, Shelby County, Tennessee resident.

B. DEFENDANTS

1. Defendant Secretary
13. Defendant TRE HARGETT is sued for prospective declaratory and injunctive relief in his
official capacities as the Secretary of State of Tennessee. Defendant HARGETT is hereinafter
referred to as “Hargett”, or the “Secretary”. Hargett is a person within the meaning of 42 U.S.C.
1983 and was acting under color of state law at all times relevant to this Complaint. Service on
the Secretary is made by serving Herbert Slatery, III, the Tennessee Attorney General and

Reporter, at 301 6" Avenue, N., Nashville, TN 37243.
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 6 of 72. PagelD 6

2. Defendants Tennessee Election Commission and State Board Members.
14. Together with the Secretary, Defendants Tennessee Election Commission (the
State Board”), and Kent D. Younce, Judy Blackburn, Greg Duckett, Donna Barrett, James H.
Wallace, Jr., Tom Wheeler, and Mike McDonald in their official capacities as members of the
Tennessee Election Commission, are sued for prospective declaratory and injunctive relief
(hereinafter collectively the “State Board members”). Service is made on the State Board and the
State Board members by service on Herbert Slatery, ILI, the Tennessee Attorney General and
Reporter, at 301 6" Ave., N., Nashville, TN 37243.

3. Defendant Coordinator of Elections
15. | Defendant MARK GOINS is sued for prospective declaratory and injunctive relief in his
official capacities as the Coordinator of Elections for the State of Tennessee. Defendant GOINS
is hereinafter referred to as “Goins”, or the “Coordinator of Elections”. Coordinator of Elections
Goins is a person within the meaning of 42 U.S.C. 1983 and was acting under color of state law
at all times relevant to this Complaint. Service on the Coordinator of Elections is made by
serving Herbert Slatery, III, the Tennessee Attorney General and Reporter, at 301 6" Avenue, N.,
Nashville, Tennessee 37243.

4. Defendants Shelby County Election Commission and Shelby County Election
Commissioners

16. Defendants Shelby County Election Commission (hereinafter the “Shelby Board”), and
Robert Meyers, Norma Lester, Dee Nollner, Steve Stamson, Anthony Tate, in their official
capacities as members of the Shelby County Election Commission (hereinafter collectively the
“Shelby Board members’’), are sued for prospective declaratory and injunctive relief. The Shelby
Board maintains an office at 150 Washington, 2d Floor, Memphis, TN 38103. Service on the

Shelby County Election Commission and the Shelby County Election Commissioners is made by
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18" Page 7 of 72 PagelD 7

serving Linda Phillips, Shelby County Election Administrator, 150 Washington, 2d Floor,
Memphis, TN 38103.

5. Defendant Shelby County Election Administrator
17. Defendant Linda Phillips, is sued for prospective declaratory and injunctive relief in her
official capacity as Administrator of the Shelby County Election Commission (the “Shelby
Administrator”), which maintains an office at 150 Washington, 2d Floor, Memphis, TN 38103.
Shelby Administrator Phillips is a person within the meaning of 42 U.S.C. 1983 and was acting
under color of state law at all times relevant to this Complaint. Service on the Shelby County
Election Commission Administrator is made by serving Linda Phillips, Shelby County Election

Administrator, 150 Washington, 2d Floor, Memphis, TN 38103.

II. JURISDICTION AND VENUE
18. This Court has subject matter jurisdiction over each of the claims raised in this action
pursuant to 28 U.S.C. 1331 (federal question jurisdiction); 1343 (jurisdiction over civil rights
actions), 1367 (supplemental jurisdiction), 2201 (jurisdiction to grant declaratory relief), and
2202 (jurisdiction to grant relief ancillary to declaratory judgment).
19. Venue lies in the Western District of Tennessee pursuant to 28 U.S.C. 1391(b) because
multiple defendants reside in this judicial district and all defendants are residents of Tennessee
and a substantial part of the events or omissions giving rise to the Plaintiffs’ claims occurred in
this judicial district.
20. This Court has the authority to enter a declaratory judgment and to provide emergency
temporary, preliminary, and permanent injunctive relief pursuant to Rules 57 and 65 of the

Federal Rules of Civil Procedure and 28 U.S.C. 2201 and 2202.
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 8 of 72 PagelD 8

IV. LEGAL FRAMEWORK

A. The United States Constitution
21. | The United States Constitution provides: “The time, places and manner of holding
elections for Senators and Representatives, shall be prescribed in each state by the legislature
thereof...” U.S. Const. Art. I, Sec. 4, cl. 1.
22. The Fourteenth Amendment to the U.S. Constitution, Sec. 1, states that “A!l persons born
or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the
United States and of the State wherein they reside. No State shall make or enforce any law which
shall abridge the privileges or immunities of citizens of the United States; nor shall any State
deprive any person of life, liberty, or property, without due process of law; nor deny to any
person within its jurisdiction the equal protection of the laws.”

B. The Tennessee Constitution
23. The Tennessee Constitution provides that “the elections shall be free and equal, and the
right of suffrage, as hereinafter declared, shall never be denied to any person entitled thereto,
except upon conviction by a jury of some infamous crime, previously ascertained and declared
by law, and judgment thereon by court of competent jurisdiction”. Tenn. Const. Art. I, Sec. 5.
24. The Tennessee Constitution provides that “all power is inherent in the people, and all free
governments are founded on their authority, and instituted for their peace, safety, and
happiness...” Tenn. Const. Art. I, Sec. 1.
25. | The Tennessee Constitution provides that “..the free communication of thoughts and
opinions, is one of the invaluable rights or man, and every citizen may freely speak, write and
print on any subject, being responsible for the abuse of that liberty..”. Tenn. Const. Art. I, Sec.

19.
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 9 of 72° PagelD 9

26. | The Tennessee Constitution provides:

Sec. 1. Right to vote—Election precincts—Military duty.
Every person, being eighteen years of age, being a citizen of the
United States, being a resident of the State for a period of time
as prescribed by the General Assembly, and being duly
registered in the county of residence for a period of time

prior to the day of any election as prescribed by the General
Assembly, shall be entitled to vote in all federal, state, and local
elections held in the county or district in which such person
resides. All such requirements shall be equal and uniform across
the state, and there shall be no other qualification attached to
the right of suffrage.

The General Assembly shall have the power to enact laws requiring
voters to vote in the election precincts in which they may reside,

and laws to ensure the freedom of elections and the purity of the ballot
box.

Tenn. Const. Art. IV, Sec. 1.
27. | The Tennessee Constitution provides:

[the] Legislature shall have no power to suspend any general law
for the benefit of any particular individual, nor to pass any law
for the benefit of individuals inconsistent with the general laws
of the land; nor to pass any law granting to any individual or
individuals, rights, privileges, immunitie[s] or exemptions

other than such as may be, by the same law extended to any
member of the community, who may be able to bring himself
within the provisions of such law.

Tenn. Const. Art. XI, Sec. 8.
C. The Tennessee Election Code
28. All elections for public office in the State of Tennessee are conducted according to
Tennessee Code Annotated, Title 2. Tenn. Code Ann. 2-1-103.
29. | Under Tenn. Code Ann. 2-1-102:
2-1-102. Purpose.
The purpose of this title is to regulate the conduct of all elections by the

people so that:
(1) The freedom and purity of the ballot are secured;
Case 2:18-cv-02706-TLP-dkv Document 1° Filed 10/12/18" Page 10 of 72° PagelD 10

(2) Voters are required to vote in the election precincts in which they
reside, except as otherwise expressly permitted;
(3) Internal improvement is promoted by providing a comprehensive and
uniform procedure for elections; and
(4) Maximum participation by all citizens in the electoral process is
encouraged.
30. | The Tennessee Election Commission is a seven member board appointed by the
Tennessee General Assembly. Tenn. Code Ann. 2-11-204(b).
31. | Under Tenn. Code Ann. 2-1-111, “each person charged with the administration of
any part of the election laws of this state” must take an oath swearing and affirming that
he or she “will support the Constitution and laws of the United States and the
Constitution and the laws of the State of Tennessee” and “will faithfully and impartially
discharge of the duties” of the office.
32. | The Tennessee Secretary of State appoints the Coordinator of Elections, who
serves at the pleasure of the secretary of state. Tenn. Code Ann. 2-11-201 (a).
33. | The Coordinator of Elections is the chief administrative election officer of the
state “and shall obtain and maintain uniformity in the application, operation and
interpretation of the election code”. Tenn. Code Ann. 2-11-201(b).
34. | The Coordinator of Elections, subject to the concurrence of the secretary of state,
may make rules and regulations as necessary to carry out the election code provisions.
Tenn. Code Ann. 2-11-201(c).
35. The Coordinator of Elections, subject to the concurrence of the secretary of state,
may “enter into such contracts for equipment as may be appropriate for the efficient
discharge of the duties of the office.” Tenn. Code Ann. 2-11-201(d).

36. The duties of the Coordinator of Elections includes: (1) general supervision of all

elections; (2) advise election commissions, primary boards, and administrators of

10
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 11 of 72~ PagelD 11

elections as to the proper methods of performing their duties; (3) authoritatively interpret

the decision of election laws for all persons administering them; (4) investigate or have
investigated by local authorities the administration of the election laws, including

reviewing the county election commission in the administration of election laws, such as

voting systems, certification of election results, and election results tabulation process.

Tenn. Code Ann. 2-11-202 (1), (3), (4), (6)(A) Mii).

37. | The Tennessee Coordinator of Elections and the Tennessee Election Commission

must approve any voting machines before a county election commission purchases the
machines. Tenn. Code Ann. 2-9-117.

38. As of the 2002 election cycle, and “at least every eight (8) years thereafter, the

state coordinator of elections and the state election commission shall reexamine all voting
machines to ensure such machines still meet the minimum criteria for certification.”

Tenn. Code Ann. 2-9-117.

39. The Shelby County Election Commission (“The Shelby Board”) is a five member
commission appointed by the state election commission, and maintains an office at 150
Washington Ave, 2d Floor, Memphis, TN 38103. Tenn. Code Ann. 2-12-101 (a).

40. The local election commissions are required to appoint an administrator of elections who
is the chief administrative officer of the commission “and who shall be responsible for the daily
operations of the office and the execution of all elections”. Tenn. Code Ann. 2-12-201.

41. The duties of the county election commission include, but are not limited to: (1) appoint
the administrator of elections who is responsible for the daily operations of the commission
office and the execution of all elections; (2) “upon the recommendation of the administrator”

.. "approving any voting equipment to be purchased by the county for use by the commission”;

11
Case 2:18-cv-02706-TLP-dkv Document 1~ Filed 10/12/18 Page 12 of 72 PagelD 12

(3) “certify all voting machines prior to each election” and “canvass all voting machines after
each election’; (4) responsible for “certifying the results of each election in regard to official
tabulations”... Tenn. Code Ann. 2-12-116 (1), (3), (10).

42. The county election commissioners are charged with setting “the proper ballot labels on
the voting machines, and shall have the machines put in proper order for voting with the
registering counters set at zero(000), the counting mechanisms locked, and each machine sealed
with a pre-numbered seal.” Tenn. Code Ann. 2-9-105(a). However, any key locks on the voting
machines utilized in Shelby County, Tennessee can be easily picked.

43. | The county election commission must mail notices to the chairs of the local county
executive committees of the political parties, and to independent candidates, advising as to when
and where the voting machines will be examined. They may designate a representative “who
may be present to see that the machines are properly prepared for use in the election”. Tenn.
Code Ann. 2-9-105 (b).

44. The local election commission, or its designee(s), as soon as practical after the election
“compare the votes from the tally tapes of all appropriate sources to the tabulated election
results”. Tenn. Code Ann. 2-8-104. “All candidates, their representatives, representatives of
political parties, and representatives of the press may be present during the process and shall be
given ample opportunity to examine the tabulations.” Tenn. Code Ann. 2-8-104.

45. Tenn. Code Ann. 2-9-104, provides for police protection against tampering with or injury
to the voting machines to be provided by local authorities after they have been prepared for and
during an election.

46. For county election commissions using electronic voting machines for early voting, the

“commission shall remove the vote totals according to rules promulgated by the coordinator of

12
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 13 of 72 PagelD 13

elections”. Tenn. Code Ann. 2-6-304 (e). Notice must be provided to all candidates and political
parties “of the place and time when the vote totals will be removed from those voting machines”.
Tenn. Code Ann. 2-6-304 (e). “In no event may the votes for any candidate be totaled until after
all polls in the county are closed”. Tenn. Code Ann. 2-6-304(e); State Rules, 1360-02-13-.28,
“Early Voting Inspections for Electronic Machines-Election Commission Pre-Inspection”.

47. In an election contest by a party as to the accuracy of the voting machines or the accuracy
of the recording of the vote on the machines, the party may have the “machine or machines
brought into the court to be examined by the parties or as evidence”. Tenn. Code Ann. 2-17-110.
48. Any election contest must be filed within five (5) days after certification of the election.
Tenn. Code Ann. 2-17-105.

49. In 2008, the Tennessee General Assembly passed the Tennessee Voter Confidence Act
mandating the use of precinct-based optical scanner voting systems—which scan and count
voter-verified paper ballots'—on or before the November 2010 general election. Public Chapter
1008, Acts of 2008. After being scanned and counted, the paper ballots are securely stored, which
provides a voter-verified paper audit trail (VVPAT).

50. The Tennessee Voter Confidence Act was amended in 2010 to delay implementation
until no later than the 2012 general election. Public Chapter 612, Acts of 2010.

$1. In 2011, the Tennessee Voter Confidence Act was amended to authorize, rather than
require counties to use precinct-based optical scanners. Public Chapter 301, Acts of 2011.
Counties that use precinct-based optical scanners are required to conduct automatic audits of

randomly selected voter-verified paper ballots cast in certain elections. Tenn. Code Ann. 2-20-

 

' See Tenn. Code Ann. 2-10-101 for definitions of “precinct-based optical scanner” and “voter-verified paper
ballot”.

13
Case 2:18-cv-02706-TLP-dkv Document 1° Filed 10/12/18" Page 14 of 72° PagelD 14

101. The amended law states that “every effort shall be made to purchase United States
manufactured precinct-based optical scanner voting systems”. Tenn. Code Ann. 2-20-1006.
52. Currently 14 counties in the State of Tennessee utilize voting equipment that produces a
VVPAT.” Exb. “A”.
53. Two bills were introduced in the Tennessee General Assembly in 2018, but not passed,
that would have required voter-verified paper ballots in Tennessee.*
54. According to the Tennessee Governmental Advisory Commission, Tennessee requires testing
to the federal standards set by the US Election Assistance Commission (EAC). 4 However, the
voting machines and systems in use in Shelby County, Tennessee are not identified as certified
systems on the current EAC website®.
55. Studies have shown that the use of optical scan machines is less expensive in that only
one optical scan machine is needed per precinct instead of the multiple machines used with the
DREs with the paperless electronic touch screen voting system. Monies are saved in that less
machines are needed to be programed, serviced, tested, stored and transported. 6

D. Tennessee’s Regulation of Elections
56. The Secretary of State’s Electronic Voting Machine Rules and Regulations (hereinafter
“the State Rules”), state their intent as to (a) ensure that the “freedom and purity of the ballot is
safeguarded”; (b) permit the county election commissions “with the approval of the Coordinator

of Elections and the State Election Commission, to use alternative electoral devices”; (c) ensure

 

2 Tennessee Advisory Commission on Intergovernmental Relations, “Election Study Update-Preliminary
Information”, 9/6/18. (copy attached as Exhibit “A”).

3 Exhibit “A”; Senate Bill 2438 by Yarbro and House Bill 2567 by Stewart,; Senate Bill 2090 by Niceley and House
Bill 2300 by Beck.

4 Exhibit “A”, pg. 3.
5 |
6 PEW, “Aging Voting Machines Cost Local, State Governments”, Mar. 2, 2016;

14
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18" Page 15 of 72 PagelD 15

“each voter’s vote will be accurately and honestly counted”; (d) establish a “uniform procedure
for the use of an electronic system of voting will be in use throughout the State of Tennessee”;
and (e) ensure that the “total of votes cast will accurately reflect the will of the majority of voters
voting in any given election”. State Rules, 1360-02-13-.02 “Intent of Regulations”.

57. Under the State Rules, “no voting devices using electronic computers for the tabulations
of the results of any election shall be certified in the State of Tennessee unless such computers
may be programmed to”.. “(d) accurately report the results of each such primary and general
election individually”. State Rules, 1360-2-13-.07(d) “Certification of Voting Machines Using
Computers to Tally Votes”.

58. Under the State Rules, the certification for any county “may be withdrawn if, in the
opinion of the Coordinator of Elections of the State of Tennessee or in the opinion of the
Tennessee State Election Commission, a material violation of “the State Rules has occurred in
any election”. State Rules, 1360-02-13.08 “Withdrawal of Certification”.

59. Under the State Rules, no county election commission or county governing body may
purchase any electronic voting device that is not certified by the Coordinator of Elections with
the approval of the State Board. If such electronic voting device has been certified, the county
election commission or county governing body must make application to and obtain approval by
the Coordinator of Elections and the State Board prior to purchase. State Rules, 1360-02-13-.09,
“Purchase by Counties”.

60. Under the State Rules, the county election commission has a duty to investigate the
electronic voting systems, and to not purchase any machines until they have been certified by the

same. State Rules, 1360-02-13-.13, “Investigation by County Election Commission”.

15
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18" Page 16 of 72° PagelD 16

61. Under the State Rules, the county election commission must “provide for the use of a
computer capable of receiving and tallying all votes cast using electronic voting machines. The
commission shall take adequate steps to insure that the program for each election is in its hands,
and tested, at least twenty (20) days prior to each such election. “ State Rules, 1360-02-13.17,
“Computer Use”.

62. Under the State Rules, the county election commission must institute safeguards to
“completely clear the computer equipment before vote tallying commences”; secure the
operating system and the application program; lock out unwarranted actions on the computer and
log all actions; physically protect the computer after initial programming; program each memory
cartridge to be used in the election and a seal; and “require written certification by appropriate
persons that the foregoing actions were properly taken”. State Rules, 1360-02-13-.17 (a)-(e),
“Computer Use”. However, it is not possible to completely clear the machines, as malware can
remain. Further, under federal and state laws, the Defendants must retain and preserve all records
and papers pertaining to voting in federal elections for 22 months, and any clearing of the
machines violates those requirements. 52 U.S.C. 20701. Moreover, voting machines seals are
easily broken and replaced within seconds.

63. | Under the State Rules, the memory cartridges and election materials are required to be
transported in the company of a member of the other political party to the location designated by
the county election commission from the polls. The officials shall travel in the same automobile
and “shall not be permitted to stop except as required by law or emergency. At no time shall the
memory cartridges and the certification materials be left unattended. “ State Rules, 1360-02-13-
.23, “Transporting Memory Cartridges and Remaining Election Materials to County Election

Commission”; Tenn. Code Ann. 2-7-138.

16
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 17 of 72 PagelD 17

64. Under the State Rules, the seals on early voting machines may not be removed until “after
the close of polls on election day”. State Rules, 1360-02-13-.31 “Early Voting Election Day
Procedures (Closing Polls). Then, the “cartridge may be removed from the machine and
mechanically read and printed to retrieve the votes cast. The paper tape may be removed from
the machine and filed with the other early voting documents”. State Rules, 1360-02-13-.31
“Early Voting Election Day Procedures (Closing Polls). However, there is no way to
“mechanically read” the cartridges utilized in Shelby County, Tennessee as further explained
below.
V. GENERAL ALLEGATIONS

A. The Voting Systems in Use in Shelby County
65. Shelby County currently uses the following software’:

e GEMS Software version 1.18.24.101 produced by Diebold, and rights acquired by ES &

S [Election Systems & Software LLC], Election System Manger versions 9.4.004 with

RPL version 3.1.019 and RPS version 2/6/002 & Election System Manager version
14.005 with RPL version 14.008, and RPS version 14.001 (all produced by Accenture,

software);

e Software on the Flash card reader/duplicator version 2.6.12.2009-401 (unknown as to
origin);

e Software on the Electronic Poll Books version 2.7.12.4 (without knowledge as to the
origins)

e Software for voter card encoder (without knowledge as to version or manufacturer of
this software);

e Software on TSX Voting Machines version 4.6.4.103 produced by Diebold;

e VC Programmer version 4/6/1 produced by Diebold.

(hereinafter collectively the “Shelby voting systems”).
66. The Shelby Board uses “Election Systems Manager (ESM), a voter registration

application that interfaces with the GEMS software for election preparation and set-up, to

 

” Halbert v. Shelby County Election Commission, Shelby County Chancery Court, No. No. 15-1448 (2015), SCEC
Interrogatory Response, No. 13.

17
Case 2:18-cv-02706-TLP-dkv~ Document 1 Filed 10/12/18 Page 18 of 72 PagelD 18

capture pertinent data relative to voter registration and election officials, and as a reporting
function for election data. ®

67. |The GEMS 1-18-.22 was certified by the Tennessee Election Commission on January 11,
2006.’ The Diebold RFP Response to the Shelby County Government [“SCG”] dated December
12, 2005 states that the vendor Diebold Elections Systems, Inc. was in the process of applying to
the State for certification of the GEMS software version 1.18.24 upgrade.'!° The Diebold
contract with SCG further has a large “X” marked through negating provisions that require that
Diebold ensure enhancements and upgrades are fully certified by the State of Tennessee.'!

68. On December 1, 2015, the minutes of the Tennessee Election Commission reflect that the
Diebold/Premier/ES & S Gems 1-18-.22 was recertified despite the fact that no such system was
present in Shelby County. !* Exb. “B”. On July 8, 2013, the Tennessee State Election
Commission approved list of voting machines only identified the Diebold/Premier/ES & S Gems
1-18-.22, with no mention of Gems 1-18.24. '3 Exb. “C”. The SCEC presently uses GEMS 1-18-
24!

69. In January 2010, the Shelby County Government entered into a license agreement with
Accenture LLP to “use the source code for ESM (“Source Code”) from Accenture, stating that

“the County desire to modify and prepare derivative works based upon the Source Code and

 

8 Shelby County Government, “Shelby County Election Commission Internal Control Study”, Internal Audit Report
No. 13-011, ov. 4, 2013, pgs. 5-6.

> State of Tennessee Division of Elections Approved Voting Systems, Jan. 11, 2006

1° Diebold Request for Proposal Response to Shelby County Government, pg.3-

12/12/05.

1 The X also marked out the contractual provision requiring SCG to incorporate enhancements and upgrades
received from Diebold within ten (10) days.

22 Tennessee State Election Commission Approved Voting Machines Dec. 1, 2015.

13 Tennessee State Election Commission Approved Voting Machines- July 8, 2013.

4 SCEC Interrogatory Response, No. 13, [Halbert v.SCEC Chancery Court lawsuit} March 2016; Newman. Et. al, v.
Shelby County Election Commission, et. al, Shelby County Chancery Court, No. 10-1538, Transcript of Dennis Boyce
Deposition Sept. 28, 2010 pages, 93:3-5. One IT professional consulted advised that .24 can not be certified now
because the Windows platform is obsolete and the most vulnerable now.

18
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 19 of 72 PagelD 19

otherwise use the Source Code in support of its internal purposes”.'*> It is unknown what
modifications have occurred, this is an extraordinary occurrence that opens the door to election
security vulnerabilities, and the Tennessee Elections Office has not produced any documents
verifying that such modifications were ever certified.

70. The ESM is no longer supported by the vendor, and instead the Shelby Board has relied
upon an independent consultant who resides out of state.'° In fact, ina 2015 RFQ for
Replacement of Election System Management Software, the County states that “the absence of
vendor support for the critical and obsolescent software presents an unacceptable risk to the
election delivery capability and operation of the election commission.” !’

71. The Shelby County Election Commission also uses the Accuvote-TSx R7 voting devices
(hereinafter “AccuVote DREs”). “Results are stored to both an external PCMCIA memory card
as well as internal flash memory”. '8All election information specific to the vote center,
including races, candidates and ballots are programmed onto PCMCIA memory cards from
GEMS. The PCMCIA memory card acts as primary storage location for the AccuVote-TSx, with
the internal flash memory acting as secondary, backup storage. In the course of voting, all ballots

cast are stored on the memory card as well as internal flash drive memory. “'? “Memory cards

and AccuVote-TSx units are interchangeable; the Accuvote-TSx assumes the identity of the

 

'S According to an email of SCEC Administrator Holden in 2012, Shelby County purchased the source code for its
Voter Registration software from Accenture. The system was originally sold by CMIS from Russellville, Arkansas.
Shelby, Wilson and Sullivan counties purchased the VR system. The company was then sold to Election.com and
later purchased by Accenture. Accenture decided to get out of the elections business due to inconsistent cash flow
and excessive litigation. Shelby County then purchased the source code and located support vendors for the VR
system in 2000. Accenture LLP License Agreement with Shelby County Government Jan. 25, 2010.

'6015 RFQ of Shelby County, TN for Replacement of Election Management System

[ESM] Software , pg. 3.

'7 015 RFQ of Shelby County, TN for Replacement of Election Management System

[ESM] Software pg. 3.

'8 Diebold AccuVote TSX Hardware Guide 2007 , [Overview].

'9 Diebold AccuVote TSX Hardware Guide 2007, 2.2.3.

19
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 20 of 72 PagelD 20

currently active election on any installed programmed memory card.” 7°Smart cards are used for
each voter to record his or her votes on the voting machine.”! Experts advise that smart cards
can be used to cast as many votes as a holder wants.

72. After the polls close, the memory cards for each voting machine can be inserted into one
machine to accumulate the votes from that precinct.?* Each voting machine has a “modem”
“which may easily be removed from the unit base”, and then “connect the telephone jack located
within the Ethernet PCMCIA slot on the tablet to a wall phone jack”.. for uploading results. 7°
Thus, each AccuVote TSx has the capability to be connected to the internet, possibly even with a
cell phone. The practice for the SCEC has been for the AccuVote DRE units to be used as an
intermediate device for electronic transmission of ballot data collected on TS units from
designated Zone Turn-in Sites to the Shelby GEMS server. Memory cards are brought by
precinct poll officials to five or six Zone Turn-in Sites on election night. The memory cards can
also be brought to the Election Offices for uploading, and tabulation.

73. The use of the AccuVote DREs makes Tennessee’s elections unverifiable, unauditable,
and vulnerable to undetectable manipulation. AccuVote DREs create no verifiable record of
voter intent, paper ballot or paper verification of the votes cast, unlike optical scanner
components that rely on a voter-marked paper ballot as a verifiable official record.

74. Each AccuVote DRE internally contains much of the same hardware that might typically

be found in an inexpensive general-purpose desktop computer in use in the early 2000s.

 

20 Diebold AccuVote TSX Hardware Guide 2007, 2.2.3
2! Diebold AccuVote TSX Hardware Guide 2007, 2.2.4.
22 Diebold AccuVote TSX Hardware Guide 2007, 2.2.5.
23 Diebold AccuVote TSX Hardware Guide 2007, 2.2.6, 2.2.

20
Case 2°18-cv-02706-TLP-dkv Document 1 Filed 10/12/18" Page 21 of 72 PagelD 21

75. The software that Shelby’s AccuVote DREs run is a Diebold-modified version of
Microsoft’s Windows CE operating system—which Microsoft stopped supporting in years past.
As a consequence, Microsoft is no longer issuing updates or security patches for that software.
76. The proprietary Ballot Stations (Diebold software application) runs on top of the
Windows operating system on AccuVote DREs and provides the user interface that voters and
poll workers see. The Ballot Station interacts with the voter, accepts and records votes, and the
GEMS software counts the votes recorded on the DRE, and performs all other election-related
processing by the DRE.

77. AccuVote DREs are configured for each election by inserting a memory card into a slot
behind a locked door on the side of the machine.

78. Before the election, the file system on the memory card stores the election definition,
sound files, translations for other languages, interpreted code that is used to print reports, and
other configuration information.

79. | AccuVote DREs use software installed on the unit to display graphical information to the
voter that indicates which part of the touchscreen display corresponds to particular electoral
choices.

80. Voters record their preferences by physically touching the part of the screen that
corresponds to the voter’s preferred choice.

81. When operating properly, AccuVote DREs use software installed on the unit to translate
the voter’s physical act of touching a particular place on the touchscreen into a vote for the

corresponding candidate or issue.

21
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 22 of 72 PagelD 22

82. | When operating properly, AccuVote DREs use software installed on the unit to change
what is graphically displayed on the touchscreen to indicate to the voter that a particular electoral
choice has been electronically registered by the unit.

83. | When operating properly, AccuVote DREs use software installed on the unit to record the
voter’s choice on both the DRE’s removable memory card and into the machine’s internal flash
memory. The voters are unable to observe how their vote is recorded.

84. Shelby County’s AccuVote DREs do not record a paper or other independent verifiable
record of the voter’s selections.

85. Upon the closing of the polls, poll workers cause AccuVote DREs to interpret collected
electronic information and print a paper tape of vote totals recorded on each machine.

86. After the tape of the DREs machine’s vote totals is printed, the removable DRE memory
cards are taken from each of the AccuVote DREs and secured for transport either to a Zone
Turn-In satellite vote transmission center, or directly to the county election annex offices.

87. On election night, AccuVote DRE memory cards from polling places are collected and
uploaded into the Diebold GEMS server (running on a desktop computer) either via remote
transmission from the Zone-Turn In site, via AccuVote DRE machines at the county election
annex offices, and/or directly into the Diebold GEMS server (running on a desktop computer)
where the GEMS software then combines DRE vote data with data from mail-in absentee ballots.
88. On Election Day or night, the early voting machines are removed from storage, set up,
and memory cards removed from each of the AccuVote DREs used during early voting.

89. On Election Day or night, the early voting memory cards are uploaded to the Diebold

GEMS server (running on a desktop computer) by temporary election workers via approximately

22
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 23 of 72 PagelD 23

twenty AccuVote DRE voting machines set up in a separate part of the county election annex
offices.
90. | The GEMS software combines the DRE early vote data with the Election Day DRE data,
and consolidated preliminary reports are created called the Unofficial Statement of Votes Cast,
and printed.
91. Mail-in absentee paper ballots and provisional ballots are scanned and tabulated by
Diebold AccuVote Optical Scan units, located in the county election annex offices.
92. The Diebold AccuVote Optical Scan units are programmed with software to scan, count,
tabulate and report the paper ballot vote counts.
93. Onelection night, Diebold AccuVote Optical Scan unit memory cards are uploaded to the
Diebold GEMS server and combined with data from the AccuVote DREs to create unofficial
consolidated results and generate reports.
94. Many of the poll officials and workers, including supervisors, hired by the Shelby County
Election Commission are not properly trained in the use of the Shelby voting systems, including
voting machines, software, and voting equipment. The training is so reckless or grossly negligent
that misconduct was and is almost inevitable or substantially certain to occur.

B. AccuVote DREs Are Insecure and Vulnerable to Malicious Hacking
95. Over the past year, news reports have abounded that paperless balloting is unreliable,
insecure, and unverifiable because it can not be audited.
96. In January 2017, the U.S. Department of Homeland Security (DHS) designated elections

as “critical infrastructure” to more formally make election infrastructure “a priority for

23
Case 2:18-cv-02706-TLP-dkv Document 1~ Filed 10/12/18 Page 24 of 72 PagelD 24

cybersecurity assistance and protections” and allow DHS to provide cybersecurity assistance to
state and local election officials who request the same. 74
97. In the fall of 2017, the State of Virginia decertified all DRE touchscreen voting machines
requiring 23 cities and counties to purchase new voting machines only weeks before the
November 2017 elections.”°
98. | The DHS also launched its Elections Infrastructure Information Sharing and Analysis
Center (EI-ISAC) in March 2018, which provides elections-focused cyber defense assistance to
state and local elections offices nationwide. 7° In 2018, the DHS announced that it provides at no
cost to the state and local government and officials who request the following: cybersecurity
assessments, such as cyber hygiene scanning, risk and vulnerability assessment, and cyber
resilience reviews, cyber threat hunting and enhanced cyber services, 24/7 incident response,
cybersecurity training among other services. 7’
99. In January 2018, the Congressional Task Force on Election Security issued a Final Report
addressing the insecurity of the voting infrastructure in the United States. The Final Report
stated:

Given the breadth of security risks facing voting machines it is

especially problematic that approximately 20% of voters are

casting their ballots on machines that do not have any paper

backup. These voters are using paperless Direct Recording

Electronic (DRE) machines that have been shown over and again

to be highly vulnerable to attack. Because these machines record

votes on the internal memory of the machine, and do not leave

any paper backup, it is near impossible to detect whether
results have been tampered with.”

 

24 Exhibit “A” pg. 7.
25 1

LiS@-paf ; The Washington Post, “Paper ballots make a come-back in Virginia
this fall’ October 7, 2017.
26 Exhibit “A”, pg. 7.1

27 \ ;
28 Congressional Task Force of Election Security, Final Report, https://democrats-
homeland.house.gov/sites/democrats.homeland.house.gov/files/documents/ TFESReport.pdf.

24
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 25 of 72 PagelD 25

100. The U.S. Senate Select Committee on Intelligence issued a summary of its investigation
into Russian targeting of election infrastructure during the 2016 election, after months of
hearings and investigation. 7? Among other things, the Committee issued a strong
recommendation for VVPAT. *°

101. These findings are in accordance with those of research studies commissioned by
California’s then Secretary of State Debra Bowen, and also by Ohio’s Secretary of State Jennifer
Brunner in 2007 regarding the Diebold AccuVote voting system.

102. The “Top-to-Bottom Review” of California’s voting system found that the AccuVote
DREs were “inadequate to ensure accuracy and integrity of the election results..”; that the system
contained “serious design flaws that have led directly to specific vulnerabilities, which attackers
could exploit to affect election outcomes..”; and that “attacks could be carried out in a manner
that is not subject to detection by audit, including review of software logs.”?!

103. The Evaluation and Validation of Election Related Equipment, Standards and Testing
(“EVEREST”) also concluded that Ohio’s voting “system lacks the technical protections
necessary to guarantee a trustworthy election under operational conditions. Flaws in the system’s
design, development, and processes lead to a broad spectrum of issues that undermine the voting
system’s security and reliability. The resulting vulnerabilities are exploitable by an attacker,

often easily so, under election conditions”. *

 

?° Exhibit “A”, pg. 8.

30 Exhibit “A”, pg. 8.

3! California Secretary of State, Withdrawal of Approval,

hy | pdt (Dec. 31, 2009 rev.), at 2,2,3.
32 Pennsylvania State Univ., etal., E VEREST: Evaluation and Validation of Election-Related Equipment, Standards
and Testing, \\tip g pdf (Dec. 7, 2007).

25
Case 2:18-cv-02706-TLP-dkv- Document 1 Filed 10/12/18 Page 26 of 72 PagelD 26

104. Citing the failures and vulnerabilities of the Diebold’s AccuVote voting system identified
in the commissioned report, Secretary of State Bowen decertified California’s voting system. *?
105. The only record of a voter’s selection kept by Shelby County’s AccuVote DREs is the
digital record created in the DRE’s computer memory by the executable software that is installed
on the individual DRE voting unit. This digital record is only as trustworthy as the software that
writes the information to memory.

106. As indicated by the TTBR, EVEREST, and other reports, the design of the AccuVote
DREs permits unauthorized, surreptitious manipulation of software installed on individual
machines that causes the AccuVote DREs to record and report false votes and that is, for all
practical purposes, undetectable by election officials.

107. As indicated by the TTBR, EVEREST and other reports, the results produced by an
AccuVote DRE are not reliable because the machine’s software, which is responsible for
correctly recording voter choices, is subject to undetectable manipulation.

108. As indicated by the TTBR and EVEREST reports, the results produced by an AccuVote
DRE are not trustworthy because the unreliable software is likewise responsible for reading the
DRE unit’s memory and reporting the recorded results.

109. Due to the foregoing, the AccuVote DREs do not permit meaningful recounts.

110. Because the Defendant Secretary and the manufacturer and vendor of the AccuVote

DREs and GEMS 1.18.24 software contend that the software is proprietary, the public is unable

to determine whether the machines might have been subject to erroneous programming,

tampering or manipulation.

 

33 See Withdrawal of Approval, supra fn. 31, at 5.
26
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 27 of 72 PagelD 27

111. Flaws in the AccuVote DREs could render the Plaintiffs’ votes meaningless or worse,
record a vote for someone the voter did not vote for, without any means for the voter to verify his
vote.

112. In 2002, Congress enacted the Help America Vote Act (HAVA) which provided $3
billion to states to replace punch card and lever voting systems with new technology and
mandated statewide voter registration systems. Tennessee received over $57 million and used
some funds to replace voting equipment and implement a statewide voter registration system. *4
113. About $28 million of the aforesaid $58 million dollars Tennessee received from the
HAVA has not yet been spent, with approximately $15 million designated for new voting
equipment and $13 million for voter registration system updates, administration, accessibility,
and training expenditures. *

114. In March 2018, the Consolidated Appropriations Act of 2018 was signed into law, which
includes $380 million in grants for states to improve the election system (in addition to the
remaining HAVA funds from 2002). States can use these funds to replace non-VVPAT
equipment with VVPAT equipment. Tennessee is eligible to receive $7.6 million of these
funds.*°

115. The custom and policy of the Defendants Secretary, Tennessee Election Commission,
State Board Members, Coordinator of Elections, Shelby County Election Commission, Shelby
Board Members, and Shelby Administrator to permit the use of the AccuVote DRE’s and GEMS

1.18.24 software in Shelby County elections denies the Plaintiffs their fundamental right to vote.

 

4 Exhibit “A”, pg. 6.
35 Exhibit “A”, pg. 7.
36 Exhibit “A”, pg. 7.

27
Case 2:18-cv-02706-TLP-dkv Document 1° Filed 10/12/18 Page 28 of 72 PagelD 28

116. The custom and policy of the Defendants Secretary, Tennessee Election Commission,
State Board Members, Coordinator of Elections, Shelby County Election Commission, Shelby
Board Members, and Shelby Administrator to permit the use of the Shelby voting systems,
including AccuVote DRE’s and improperly modified and outdated GEMS 1.18.24 software, in
Shelby County elections was designed and implemented with the intent of disenfranchising
Shelby County voters, the majority of whom are African American.
117. The Secretary, majority of the State Board, Coordinator of Elections, majority of the Shelby
Board, and Shelby Administrator are white.

C. Voting on Thin Ice Report
118. The SAVE members have published a Report titled Voting on Thin Ice, which reports the
results of open records requests and investigation over five years. (copy attached as Exb. “D”). >”
The facts stated in this section of this Complaint are set forth more fully in the Report. Exb. “D”.
119. The SAVE members began work after the August 2, 2012 elections wherein thousands of
Memphis and Shelby County citizens were given the wrong ballot. ASAVE member, Dr. Joseph
Weinberg discovered and alerted the Shelby Board about the voters being given the wrong
ballots as early as July 18, 2012 during early vote, along with a candidate for county
commission.*®
120. After repeated requests by Weinberg, action was finally taken by the Shelby Board to
correctly assign the misassigned voters, but the official voter records were being altered during
the process so as to appear that the misassigned voters voted in the correct district. After Dr.
Weinberg’s complaint to the Shelby Board, Coordinator of Elections, and State Board, he was

informed that the state had instructed the county how to avoid altering the record, but the pattern

 

37 Exhibits available via g .
38 Emails between Dr. Weinberg and SCEC July 18, 2012.

28
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 29 of 72 PagelD 29

continued. Even one Shelby Board Commissioner was “appalled to read that the participating
voter list is being changed to reflect votes in districts that the voter didn’t actually vote in”,
wondering if it would “corrupt” the list. °°

121. Disenfranchised citizens reported being given the incorrect ballot, with one saying she
voted in two school board district races although only one should have been on her ballot.
“Several state legislators wrote a joint letter to state election officials calling for an
investigation. +!

122. In addition, about 132 election commission poll workers had to pick-up microchips from
the Shelby Board annex, and receive training on election night for the insertion of the chips into
the electronic poll books. *? Presumably they took the microchips home with them, thus
constituting a total failure of any election security as to the electronic poll books used the next
day.

123. The then Shelby Board Administrator Holden was suspended briefly in September 2012,
and placed on probation.*? News reports in October 2012 confirmed that over 3000 voters had

been given the wrong ballot.“

124. Despite reassurances that the problems would be fixed before the November 2012
election, again some voters were wrongfully turned away at the polls due to being labeled
“inactive” voters; one voter reported being given a ballot without a gas tax referendum; an

internal poll watcher reported that the Shelby Board internal system showed 801 had voted at

 

39 Email of Election Commissioner Myra Stiles July 24, 2012.

4° Emails between Dr. Weinberg and SCEC July 30, 2012.

4! Joint Letter of Several Legislators to State Election Officials Aug. 14, 2012.
* Chumney Letter to DOJ: Public Integrity Section- Aug. 7, 2012.

43 Tennessee State Election Commission Meeting Minutes Sept. 10, 2012.

“4 The Commercial Appeal, “State audit cites Shelby’s “inability to conduct elections
without significant inaccuracies”, Oct. 2, 2012.

29
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 30 of 72 PagelD 30

one precinct but the total accumulator only showed 293 votes; others were not allowed to vote
although timely submitting voter registration forms; and more voters were found to be listed in

the wrong district. *

125. One Shelby Board Commissioner in an email to Dr. Weinberg in November 2012, wrote
that “I think manipulation occurs inside the Commission either at turn in zones during the course
of reconciliation and possibly during tabulation.” She elaborates, “‘It is a mess and I don’t fully
understand. It occurs every night during early vote and was the major reason totals weren’t
posted on the web every day. They couldn’t get the totals to balance. I worry about what they do
to make them balance.” The Commissioner added, “There has been rumors that ballots have been

backed out but I have not been able to prove”. Exb. “E”.

126. Over the years there have been ongoing reports of irregularities with the Shelby County
Elections as noted by Tennessee Secretary of State, Tre Hargett. On July 26, 2012, he wrote
Justin Wilson, Tennessee Comptroller of the Treasury and stated that as of that date one
thousand voters had been given the wrong ballot during early voting. Exb. “F”. He believed even
more voters were given the incorrect ballot thereafter through Election Day. Exb. “F”’.
Additionally, he states that voters in an area annexed by Collierville last year were found not to
be listed as. residents of the municipality. Exb. “F”.

127. Secretary Hargett further stated that “These recent issues are just the latest in a series of
errors in the Shelby County Election Commission stretching back at least a decade. Nearly every
election cycle in the county in recent memory has been plagued by a myriad of errors and

complaints of wrongdoing.” Exb. “F”.

 

45 City of Memphis-City Attorney’s Office Election Integrity Task Force, “Report on
November Election Issues, 2012”.

30
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 31o0f72 PagelD 31

128. As Secretary Hargett relays, “In 2010, an election official loaded the wrong information
onto an electronic poll book which indicated that thousands of individuals had already cast a
ballot when they in fact had not. In 2006, candidates sued the county election commission
alleging that irregularities had affected the outcome of the county general election. A 2005
special election to fill a vacant seat in the Senate was voided based on a showing that ineligible
felons and deceased individuals had voted in the election.” Exb. “F”.

129. Secretary Hargett states that “together [these examples] indicate a troubling pattern of
errors that cannot go unnoticed. These errors have eroded public confidence in the Shelby

County Election Commission ..”. Exb. “F”.

130. On July 2, 2012, Richard Holden, the then Shelby County Election Admistrator reported
that invalid characters were reported in the political party field in the school run-off election on
December 7, 2010. Since there was no D or R ballot, the space usually holding that D or R was
recorded as an “invalid” blank space.

131. The Shelby County Chancery Court in August 2013, ordered the Shelby County Election
Commission to conduct a new election for countywide school board District 4 where some voters
residing within the district in the August 2012 election, had a different school board race on their
AccuVote DRE ballots and other voters residing outside the district had the District 4 race on
their ballots.*° Candidate Kenneth Whalum, Jr. successfully contested the results in the trial
court, although reversed on appeal. And, prior to that another Chancellor ruled that the results in

the 2012 Millington sales tax hike referendum were to be overturned after Millington city

 

46 Whalum v. Shelby County Election Commission, 2014 Tenn. App. LEXIS 612.

31
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 32 0f 72 PagelD 32

officials contested the certified vote count on the basis that some voters who did not live in
Millington were allowed to vote when their votes shouldn’t have been counted.*’

132. Secretary of State Hargett and Mark Goins, the Tennessee Coordinator of Elections asked
the Tennessee Comptroller to conduct an audit of the Shelby County Election Commission
Administration. Exb. “F”. While the Tennessee Comptroller did conduct an audit, it only
“focused on the period January 1, 2012, through July 31, 2012..” except as otherwise warranted,
and was “limited to a review of the redistricting activities leading up to and during the 2012
elections.” From the report, there was no review or investigation or forensic audit of the voting
machines, tabulators, or regarding other complaints raised. **

133. When Plaintiff Mike Kernell wrote a letter to the Comptroller asking questions about the
limited scope of the audit, he received a cursory response the next day that “we limited the scope
of the review based on the time and resources we had available.” In March 2013, Dr. Weinberg
also wrote Tennessee Secretary of State Hargett about the November 2012 problems of voters
receiving the wrong ballot, and the Comptroller’s lack of serious and thoughtful response to
Kernell’s letter (or recommendations). Dr. Weinberg asked Hargett to request the Comptroller or
other consultant with the necessary computer expertise to perform a thorough evaluation. ”°

134. In October 2013, Dr. Weinberg wrote a report to the Shelby Board asking that the voting
machines be replaced as outdated, and questioning whether the machines had ever been updated
for security purposes. °° Despite discussing purchasing new machines and that federal monies

were available, the Shelby Board did not take action. *!

 

4’ The Daily News, “Goldin Overturns Millington Sales Tax Vote”, 10/9/2012.

48 Tennessee Comptroller Audit Report Oct. 2, 2012.

*° Dr. Weinberg email to Tennessee Secretary of State Hargett in November 2012.

© Dr. Weinberg Report to SCEC- October 3, 2013.

>! The Commercial Appeal, “Election Commission Looking at Problems”, Jan. 20, 2013.

32
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 33 0f 72 PagelD 33

135. Thereafter, due to the continuing problems, in November 2013, the SAVE members
began open records requests to the Shelby Board. They also reported the problems to the FBI and
DOJ: Public Integrity Section [Washington DC].

136. The records produced from the open records requests showed that some 21_memory
cartridges were uploaded for the precinct COR 09 before the polls closed on August 2012
election day, and 9 thereafter, even though only 9 voting machines had been assigned to that
precinct (one memory cartridge is assigned for each voting machine); that a database was sent
from the election software vendor and no results were found; it was then reported to being sent to
Canada for research; the election was certified prior to the solution being identified; and ES &S
technician had access to the tabulation server without any supervising Shelby Board official; and
many other documented irregularities. Exb. ““D”.

137. Because of the irregularities found, a letter was submitted to the DOJ, Asst. U.S.
Attorney for the Western District of Tennessee, and FBI early on August 7, 2014 detailing the
findings, asking for an audit and investigation, inspection of the voting machines and tabulator
by a computer and elections expert. A follow-up letter was sent on August 27, 2014 again
reporting that COR 09 was the precinct identified by ES & S as causing problems with certifying
the results some 19 days after the August 2, 2012 election. The follow-up letter noted that it was
reported in the Commercial Appeal that two federal monitors were in town on August 7, 2014,
but did not observe or inspect the tabulation process on that date despite the request transmitted
on the same date. A forensic evaluation of the voting machines, tabulator and computer data was

requested. There was no response. Exb. “D”.

33
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 34o0f72 PagelD 34

138. Dr. Weinberg uncovered voters misassigned again in the August 2014 elections and

notified the Shelby Board and Shelby County Government IT department. *?

139. In 2015, more election irregularities were reported regarding some voters being given the
wrong ballot in a City Council district race, and all memory cartridges not uploaded in the
Shelby County General Session Criminal Court Clerk’s election. **The SAVE group submitted
additional open records requests related to this election, the August 2012 election and others, this
time including requests to the Tennessee Election Coordinator, and the Shelby County Court
Clerk. Exb. “D”’.

140. Despite open records requests to the Tennessee State Election office, Shelby County
Clerk, and Shelby Board to review the early vote poll [tally] tapes and Certificates of Results for
the August 2, 2012 election, they all only produced Election Day poll tapes from the archives.

No early vote poll tapes were produced for the August 2, 2012 election. There also were no early
vote tapes at the Tennessee State Election office for the August 2010 election, with only Election
Day poll tapes produced for those elections in 2010 and 2012. And, even though the records
show that an inquiry was made by a Shelby Board official about backing up the ballot images
inside the AccuVote DREs for the August 2, 2012 election, the Shelby County Election
Commission has refused to produce those images claiming that they are not public records.
Therefore, the Plaintiff SAVE was unable to review them to verify the accuracy of the reported

results.>4

 

>? Emails of Dr. Weinberg with Shelby County Govt. IT Aug. 7, 2014.
53 .

>

*4 The Shelby Board’s position on the ballot images has been inconsistent. Initially, when Dr. Weinberg requested
the images, they denied that they existed. Then when the SAVE group referenced their existence in the ES & S
election manuals the Shelby Board produced ballot images for a City Council election in October 2015.

34
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 350f72 PagelD 35

141. In fact, open records responses of emails produced between state officials and the Shelby
Board on September 26, 2012, show that the total results sent by the Shelby Board to the State
Election officials did not match the computer print-out submitted. The Certificate of Results with
numbers that did not match was undated. However, the state election officials accepted the report
“with a promise that you will look into this issue and that we will not have this issue in the
future. Everything should match”. Exb. “D”. To the best of our knowledge the public and
candidates were never notified, and the emails are weeks after the deadline a candidate was
required to file suit in order to challenge election results in court.

142. Inthe October 2015 election, at least 7 memory cartridges, some from mostly African
American voter precincts and representing hundreds of votes, were not uploaded until between
11 and 22 days after Election night. A citizen took a photo of a poll tape at one heavily African
American voter poll, and compared it to the Unofficial Statement of Votes Cast. Finding a large
discrepancy in the votes, a candidate reported it to the Shelby Board. An memo from the Shelby
Board Operations Manager to the Election Administrator on October 26, 2015 states that the
vendor did not mention anything about incomplete uploads, although the Deputy Administrator
reported that he saw the ES & S operating GEMS before he left for the downtown election
offices. Once again, from the emails produced, it appears that the election was certified even
though all of the data about the problems was not available. Exb. “D”.

143. The GEMS Reference manual produced from open records to the Shelby County Election
Commission states that the number of memory cards value entered in the system’s Vote Center
Editor may be altered even when the election status is “Set for Election”, and that decreasing the
number of memory cards assigned to the Vote Center when the election status is “Set to

Election” may cause programmed or uploaded memory cards [cartridges] to be lost. This means

35
Case 2:18-cv-02706-TLP-dkv--Document 1 Filed-10/12/18--Page 36 of 72 PagelD 36

that votes hundreds or thousands of votes could be lost if the alteration occurs and not all

memory cartridges are not uploaded.

144. Even more troubling was the Shelby Board’s practice, of only requiring the independent
accountants’ report to compare a sampling of precinct vote totals from the election results
summary to the votes recorded on the machine tapes generated by the Shelby AccuVote DREs.
Because of the scope of the agreed upon procedures, the CPAs disclaimed that it was an audit, or
any opinion on the accuracy of the tabulation of the votes or the integrity of the election process.
There is no record of what poll tapes were in the sample, or how it was derived. Thus, there was |
no true independent audit of the results.

145. Also, the Shelby Board will not produce the Shelby County GEMS AVServer logs [audit
trail] for review despite open records requests, contending that it is not a public record.

146. One Shelby Board Commissioner, Norma Lester, expressed concerns on the record about
the “discrepancies in the [October 2015] election night totals and those presented for
certification.”** Exb. “D”. She further raised the issue of the need for a forensic audit. In July
2013, she had also complained about the “vendor having unfettered access to Security Code and
Server” at the Shelby Board offices. Exb. “D”’.

147. On August 31, 2016, Bruce Gear, with the DOJ Voting Section [Washington DC], and
Raymond Hulser, Chief, DOJ: Public Integrity Section [Washington DC] were written
separately, detailing the prior letters, advising of the 2015 October new election irregularities
with admitted vote total switching observed on televised returns, and some voters once again

given the wrong ballot. *°The letter further mentioned the reported approximately 100 vote

 

°5 SCEC Meeting Minutes Oct. 23, 2015.
6 Chumney Letter to Bruce Gear, DOJ Voting Section Aug. 31, 2016 & Raymond
Hulser, Chief, DOJ: Public Integrity Section — Sept. 1, 2016.

36
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 37 of 72 PagelD 37

variances noted up or down in some races from the audited results, the several memory
cartridges not read on election night, with no mention by the ES & S vendor of incomplete
uploads, and that a lawsuit was filed by a candidate in the Shelby County General Sessions Court
Clerk’s race where a citizen had taken photos of poll tapes at an election day poll which differed
from the unofficial reported results.°’? Exb. “D”.

148. The letter to Gear and Hulser, further advised of an ES & S report to the SCEC in 2013
that the tabulation server room was not secure, and had been plugged into the county network
exposing it to hacking, virus and malware.** The 2013 ES & S report further found that the
Shelby Board tabulation server room could be accessed by many people “which makes it
difficult to defend against allegations of tampering”.

149. This occurred despite a 2007 official state report that raised the same concerns with
regard to Shelby County, as well as unauthorized software on its system that could allow manual
editing of the GEMS database file, audit log, and election results.°? More alarming was the
finding that “someone was attempting to edit saved Diebold election summary reports, perhaps
to agree with altered vote totals in the Diebold Microsoft Access database file”. In addition, the
report noted a critical security breach where unauthorized software had been installed which
would allow “unfettered remote access to the central tabulator to anyone connected to the county
government network or the Internet”. The Report expressly states that “the GEMS central
tabulator should absolutely NOT be connected to any network via Ethernet card, wireless

network card, infrared port, USB port or modem”.

 

57 Wanda Halbert v. Shelby County Election Commission, Shelby County Chancery Court, No. CH-15-1448.
*® Shelby County Election Process Final Report, Jan. 7 2013.

° “Trust But Verify: Increasing Voter Confidence in Election Results”, Tennessee

Advisory Commission on Intergovernmental Relations [TACIR] 2007 [Appendix A].

37
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 38 of 72° PagelD 38

150. The 2007 TACIR report concluded that “the real threat for wholesale election fraud lies
with the Diebold central tabulator”. It added that “unless Shelby County election officials can be
seen as conducting a good faith investigation as to who had access to this central tabulator PC
and the above unauthorized software and who actually did the illegal install, voters in this county
(and ultimately the state) can have no confidence in the integrity of the November 2006
election”. An recent open records request to the Shelby Board for any documents on any
investigation regarding the 2007 report, resulted in a response that it had no documents
responsive to the Request. Exb. ““G” and “H”.

151. The group’s 2016 letter to the DOJ asked what the FBI had determined from the prior
letters of 2012 and 2014, and again asked for action. © No response was received.

152. Open records documents and emails produced further show that a database was sent on
August 20, 2012 to the ES & S vendor in an insecure manner. Exb. “D”. According to Dennis
Boyce, a Shelby Board employee, in 2010 under oath, the databases are regularly sent to the ES
& S vendor to “fix”. °' And, the user login, password and instructions to login for an updated
voter file was emailed to State officials on July 27, 2012 by a Shelby Board official. Exb. “D”.
153. A Shelby Government Internal Audit in 2013 found that “temporary and permanent staff
were identified as having administrative rights to ESM similar to the system rights granted to the
Shelby Board Administrator, which would allow full permission to make adjustments to the
application. This would allow adjustments to the security administration, such as changing
passwords to give one the ability to log in as another person, and to make changes to system

settings and coding for different applications/modules”. In addition, 29 temporary employee user

 

6° Chumney Letter to Bruce Gear, DOJ Voting Section Aug. 31, 2016 & Raymond

Hulser, Chief, DOJ: Public Integrity Section — Sept. 1, 2016.

61 Newman, etal, v. Shelby County Election Commission, Shelby County Chancery Court, No. CH-10-1538, Transcript
of Dennis Boyce Deposition Sept. 28, 2010, 52: 12-21.

38
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 39 0f 72 PagelD 39

profiles had not been disabled upon their termination of employment. Administrative security for
the GEMS system includes the authorizations of users and passwords for the GEMS application,
election database and server, and to record and track user access to the GEMS server and the
Microsoft operating system. Thus, the failure to follow these protocols has compromised the
system.

154. Documents from the Shelby Board further show that its IT officials are insufficiently
trained in the use of the GEMS software, and overly reliant on the ES & S vendor. For example,
Boyce testified in 2010 that he was not familiar with various GEMS write-in votes tables, and
ranked the then Administrator Holden as having low knowledge of the GEMS software system.
Exb. “D”. Upon information and belief, ES & S is a privately owned limited liability company,
owned by McCarthy Group LLC which is a privately owned investment firm managing over
$500 million in assets. The lack of appropriate independent review of the Shelby voting systems,
software, tabulator, and voting machines, impermissibly abdicates the duty to protect the right to
vote to the unchecked hands of private entities.

155. The records produced further show that the Shelby Board has used more than one
database during an election, more than once, where serious problems have been reported. Emails
show that a second database was used for COR-09 voters in the August 2, 2012 election. The use
of more than one database has been flagged by election experts as less secure. Exb. “D”.

156. Issues with votes in precinct COR-09 in 2012 were not new, as a lawsuit was filed in
2010 by several candidates where 5390 votes were affected when the May 2010 early vote
database [instead of the August 2010 one] was uploaded by the Shelby County Election

Commission prior to election day.” One election worker told the Tennessee Bureau of

 

62 Newman, etal v. Shelby County Election Commission, Shelby County Chancery Court, No. CH-10-1538 (2010).

39
Case 2:18-Cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 40 of 72 PagelD 40

Investigation that another worker had told him that the problem was discovered in pre-election
day testing, but not corrected before election day. Staff member Boyce testified that “ES & S
wrote the script”.©* Precinct COR-09 again was identified in that lawsuit as having differing
votes between the Statement of Votes Cast report for that precinct and the Participating Voter
List, with audit logs showing four other locations having unexplained extra vote uploads on the
day prior to the election.©

157. Inthe October 2015 election, a second database was also used, with a reported
communication break-down between the GEMS software and memory cartridges with the
system not recognizing the cards as downloads. Exb. “D”.

158. Responses to open records requests by SAVE, and personal observations, further show an
inadequate chain of custody of the memory cartridges from the precincts to the Zone Turn-in
Sites. In response to open records requests for logs of the memory cartridges turned in at each
site, an attorney for the Shelby Board responded via email of 1/21/14 that “they do not exist.
There are no logs because the procedure is, as the cartridges are delivered, the precinct or zone is
checked off on a list and the list is not kept”. Exb. “D”.

159. In November 2016, Dr. Weinberg personally observed the early voting removal of memory
cartridges at the Shelby Board Annex offices, and the upload of the early vote cartridges into the
AccuVote DREs for tabulation. From observation there appeared to be multiple opportunities for
someone to trade out or upload a cartridge unnoticed. At the beginning only one worker plugged

in the early vote machines in each row, cut the seals, opened the machines, turned them on and

 

63 Office of the District Attorney General, “Results of Investigation Into Use of Erroneous Voter Data By Shelby
County Election Commission in August 5, 2010 Election” Oct. 25, 2010, pg. 7.

64 Newman. Et. al, v. Shelby County Election Commission, et. al, Shelby County Chancery Court, No. 10-1538,
Transcript of Dennis Boyce Deposition Sept. 28, 2010, pg. 21:17-24, 22:1-7.

65 However, the proof was not admitted by the Chancellor in the lawsuit due to a chain of custody issue related to the
Plaintiffs’ expert.

40
Case 2:18-cv-02706-TLP-dkv-Document 1 Filed-10/12/18--Page 41 of 72 PagelD 41

printed a tape. This was all done before the Election Day polls closed. Multiple election workers
who were uploading the early vote memory cartridges walked in and out a door to the public
outer office area near the machines that were being used to upload the memory cartridges to the
server. Even the auditor walked away at one point. At least one study has reported that malware
can be placed on a cartridge and if inserted into an AccuVote DRE could spread to infect the
GEMS server. °

160. The Voting on Thin Ice Report further found serous calibration problems reported for the
Shelby AccuVote DREs. Dr. Weinberg documented the program to the Shelby Board in October
2015 (as well as again misassignment of voters). Even former Tennessee Attorney General Mike
Cody reported that he had difficulty when trying to vote for Congressional candidate Steve
Cohen in 2016, when it “defaulted or bounced up to the first person on the ballot”. Exb. “D”.
And, Shelby Board Commissioner Lester wrote that “there remains[sic] numerous occasions
when selecting Hillary the vote flips to Trump and when selecting Trump his is totally removed
from the ballot. This is because he is first and there is no where else for him to go”. She adds
“[t]hese machines have exceeded the life span of acceptably. Two years is the absolute longest
we should have to wait. As taxpayers we deserve better and nothing is more important than the
integrity of the election process.” Exb. “T’.

161. Problems have continued after the Voting on Thin Ice Report was completed. For
example, at the August 20, 2018 Shelby Board meeting to certify the August 2018 elections, City

Councilwoman Patrice Robinson testified to her personnel observation that a former Shelby

 

66 Univ. of California report, University of California report on Diebold Election Systems Incorporated voting
system (Diebold GEMS 1.18.24/AccuVote) , pg. 12-13, 16; see also, “Electronic Voting System is Vulnerable to
Tampering”, Headline@Hopkins Media Advisory, 8/1/03; see also

(contends that TSx is susceptivle to viruses transmitted through its
memory card bank, and cautions to report broken seals because a person can install his own software on a TSx once
gaining access to the machine).

41
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 42 of 72 PagelD 42

Board Commissioner, Myra Stiles had been provided the wrong ballot when she sought to vote
on a Shelby AccuVote DRE.

162. On August 2, 2018, Veronique Black, a citizen residing at 3572 Claypool Avenue,
Memphis TN, 38111, reports that she attempted to vote at 750 Cherry Road, Memphis TN 38117
(Botanic Gardens), at approximately 6:30pm. When trying to cast her vote for Democratic
candidate Craig Fitzhugh, the voting machine would instead show up on the AccuVote DRE as
being cast for a Republican gubernatorial candidate. This happened more than four times, even
though she attempted to correct the error and notified poll officials. When trying to file a
complaint, she was given a number to call the next morning. She tried several times over the
course of the week, but only a recording would answer saying that no one was available to take
her call.

163. From the facts set forth above and herein, it is apparent that the problems with the Shelby
County voting systems, including voting machines, software, tabulator(s), and election
management systems, are pervasive, severe, chronic and persistent and will continue absent
declaratory and injunctive relief. There is a systematic breakdown in the voting processes.

164. From the facts set forth above and herein, and the Secretary’s own admissions, the voting
irregularities from the Shelby AccuVote DRE’s is more than just an isolated incident, and thus
the pattern occurring over more than a decade without redress shows a discriminatory purpose in
that Shelby County has the largest population of African Americans in Tennessee.

165. Problems with the AccuVote DREs have been documented as recently as the past month.
On September 18, 2018, the Fulton County Superior Court of Georgia ordered a new election for

in a Georgia state legislative race where proof was presented that numerous voters received the

42
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 43 0f 72 PagelD 43

wrong ballot. The State of Georgia uses the same Diebold AccuVote DREs as in Shelby County,
Tennessee.°’

166. Even more alarming are the responses of the Shelby County Election Commission to the
Plaintiff SAVE’s most recent open records’ request. Exbs. “G” and “H”. The August 26, 2018
response of the Defendant Shelby Administrator states that it has no documents in its possession
as to the following requests: (1) persons having access to the tabulation server for the August 2,
2018 Shelby County Elections; (2) regarding the pre-election and post-election testing of the
election computer at the Central Office [GEMS server] which received the tabulated votes from
each election collection center zone [Zone Turn In Sites] for the August 2, 2018 Shelby County
elections (including early vote), including checking for unauthorized software, unauthorized
connection to the internet, hacking, and unauthorized editing of results; (3) regarding the chain of
custody of the PCMCIA cards, ballots, poll books, election results cartridges for the Shelby
County School Board District 9 election (including early vote); (4) regarding the access to the
tabulator by the Election Systems & Software representative(s) from May 25, 2018 to August 6,
2018; (5) regarding any review of the software, tabulator, and/or voting machines used by Shelby
County voters by independent expert(s), state, and/or federal official(s) and/or staff, since
November 2016; (6) regarding any action taken in response to the TACIR Trust But Verify 2007
Staff Report, including documents that identify what person(s) put the editing software on the
Shelby County Election Commission voting machines, as well as any investigation of the same,

and the results of the investigation. Exbs. “G” and “H”.

D. SAVE’s Demand

 

6” Curling, etal, v. Brian Kemp, etal, No. 1:17-cv-02989-AT (N.D. GA, Altanta Div.), Dk. #226, pg. 29, paragraph
No. 59.

43
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 44o0f72 PagelD 44

167. The Defendants State and Shelby Boards, Secretary, Tennessee Election Commission,
Shelby County Election Commission, Coordinator of Elections, and Shelby Administrator are
aware of the problems with the Shelby voting systems, including AccuVote DREs, machines and
systems, as recently as July 9, 2018 when the SAVE members testified and presented the Voting
on Thin Ice Report at the regular Tennessee Election Commission meeting asking that they be
replaced.

168. At the aforesaid regular meeting, the Plaintiff SAVE members further brought to the
Defendant State Board’s attention that its minutes do not reflect that the Shelby County
AccuVote DRE and GEMS v.1.18.24 were ever recertified. They asked that the current Shelby
voting systems be replaced with paper ballots and an optical scan system; that the software,
tabulator, and machines be examined and internally audited; as well as requesting the State
Board to refer the Voting on Thin Ice Report to the Tennessee Attorney General, Comptroller,
and Tennessee Bureau of Investigation for review and action.

169. At the aforesaid regular meeting, Mark Goins, the Coordinator of Elections for the State
of Tennessee, stated that the SAVE members were correct that the minutes did not reflect that
the Shelby GEMS 1.18.24 had ever been certified, but claimed there was a clerical error as to the
initial certification. Goins, however, was completely unable to explain why the Shelby AccuVote
DREs and GEMS 1.18.24 were not listed in the official State Board minutes as ever being
recertified. Exb. “B”.

170. At the meeting, Goins testified that a “peek” had been taken by the Tennessee
Comptroller in 2012 on the issues, but acknowledged that the office did not have the resources to
do a forensic audit. What is unexplained by Goins, or any other state officials, is how the state

law for recertification could have been complied with, if (1) the State and Shelby Board minutes

44
Case 2:18-cv-02706-TLP-dkv--Document 1 Filed-10/12/18--Page 45 of 72 PagelD 45

do not reflect that the Shelby voting systems in use was recertified; and (2) neither the
Coordinator of Elections (nor the Comptroller) has ever reexamined [internally or externally] the
Shelby AccuVote DREs and GEMS 1.18.24, and tabulators (assuming they ever were examined
in the first place).

171. Goins further admitted that the Shelby Board had not complied with state law to audit all
tally [poll] tapes for many years, and had been only auditing a percentage of the tapes.

172. After discussion, the State Board Members declined to refer the matters set forth in the
Voting on Thin Ice Report to the Tennessee Attorney General and Comptroller on a divided vote.
173. On September 30, 2018, the Plaintiffs SAVE faxed a demand letter to the Defendants
Tennessee Secretary of State Tre Hargett, the State Board Members, the Coordinator of
Elections, the Shelby Board Members, and the Shelby Administrator Linda Phillips asking,
among other things, that the voting machines, software, and tabulators be inspected, and that they
ask the U.S. Dept. of Homeland Security to provide a full cyber scan. Exb. “J”.

174. At the date of filing this Complaint only the Defendant Secretary and Goins have
responded to the SAVE September 2018 demand, with a letter from the Coordinator of Elections.
Exb. “K”. In the October 4, 2018 letter, Goins states that the Shelby County Election

Commission is responsible for “protecting the technology used to conduct elections from
malicious actors who want to jeopardize the integrity of the election process”. Exb. “K”. While
he states that the Shelby County Election Commission has been educated and trained on
cybersecurity and cyber-hygiene best practices, nowhere does he state whether or not any such
best practices have been implemented, or that he is providing any oversite. Exb. “K”’.

175. In his October 4, 2018 letter, Goins denies the request for SAVE’s expert to examine the

Shelby voting systems, software, and tabulators. Exb. “K”. He contends that the chairs of the

45
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 46 of 72 PagelD 46

political parties, independent candidates and the press are notified when the voting machines are
inspected and tested. Exb. “K”. However, such inspection does not allow the party leaders,
independent candidates or press to examine the internal software for the voting machines, and
tabulator(s).

176. Inhis October 4, 2018 letter, Goins states that candidates can photograph poll tapes
posted on the election precinct door after voting ends, but nowhere states that they will have the
opportunity to inspect the internal software for the voting machines and tabulator to ensure that
the printed poll tapes accurately record a voter’s ballot choices. Exb. “K”.

177. In his October 4, 2018 letter, Goins states that the decision to purchase new voting
equipment rests with the Shelby County Election Commission, even though the Secretary,
Tennessee Election Commission and State Board are charged with certifying, recertifying and
decertifying any voting systems and machines to be used in the State of Tennessee. Exb. “K”’.
178. The Defendants Secretary, Tennessee Election Commission, State Board Members,
Coordinator of Elections, Shelby County Election Commission, Shelby Administrator, and
Shelby Board Members have failed to examine the Shelby voting systems, including the
AccuVote DREs and GEMS software, for certification and/or recertification with uniform testing
criteria that complies with the Tennessee Election Code, and have refused proper requests for
examination.

179. In the alternative, any alleged certification and/or recertification of the Shelby voting
systems, including the AccuVote DREs and GEMS software, by the Defendants was arbitrary
and capricious, and based upon a mistaken view of the law, in that they do not meet state or

federal standards, and they should be decertified.

46
Case 2:18-Cv-02706-TLP-dkv Document 1° Filed 10/12/18 Page 47 of 72 ~PagelD 47

D. Relevant Statistics and Facts Regarding Shelby County, and the State of
Tennessee

180. The State of Tennessee is comprised of 95 counties. Two of said 95 counties are Shelby
County and Hamilton County.
181. According to the 2010 U.S. Census, the population of Shelby County is 927,644. Of that
population, the race of 40.60 percent is White, the race of 52.10 percent is Black, Hispanic is
5.60 percent, Asian is 2.30 percent, and others the balance.®
182. The population of Hamilton County is 357,738. Of that population, the race of 71.3
percent is White and the race of 19.2 percent is Black, Hispanic 5.42 percent, Asian is 1.92
percent, and others the balance.
183. Shelby County has the largest population in Tennessee, and has the largest population
whose race is Black (African American).
184. According to the Shelby County Election Commission as of September 2018, the
registered voters in Shelby County have the following racial makeup”:

Black 161,903

White 118,070

Hispanic 1396

Other 230,605
TOTAL 511,974
185. Hamilton County uses the Dominion Image Cast Optical Scan voting machines and
election management systems, which has an Optical Scan Ballot system.”

186. According to the Defendant Secretary, Hamilton County has 194,057 registered voters as

of June 1, 2018.

 

68 Shelby County Government website, “Demographics”.
6 Shelby County Election Commission Website, “TN- Voter Registration Ward-Precinct Stat File Detail”, 9/4/18.
70 Tennessee Secretary of State “Voting Systems by County”.

47
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18" Page 48 of 72> PagelD 48

187. Shelby County, Tennessee has the largest number of registered voters in the State of
Tennessee, and the largest number of registered voters whose race is Black in the State of
Tennessee.
188. No other county in the State of Tennessee uses the ES & S AccuVote TSX.”!
189. In July 2018, a Shelby County Chancellor issued an order for the Shelby County Election
Commission to open more early voting sites and days earlier as a result of a lawsuit filed by the
NAACP, after arguments that the plan to open only three sites in Germantown, East Memphis,
and Whitehaven would have suppressed vote in predominately black neighborhoods.” The
allegations of the lawsuit and the resultant relief granted supports the Plaintiffs claims of a
discriminatory pattern and practice on the part of the Shelby County Election Commission.
VI. SPECIFIC ALLEGATIONS

A. Conduct of All Defendants—Past and Threatened.
190. All Defendants, at all times material to this Complaint, knew that the Shelby voting
systems, including the AccuVote DREs and GEMS software, did not, do not, and can not meet
Tennessee’s statutory and regulatory requirements for certification, recertification, equipment,
safety, security, and accuracy.
191. All Defendants, at all times material to the Complaint, knew or should have known of
numerous expert opinions and academic research identifying security vulnerabilities in
AccuVote DREs and advising against the use of AccuVote DREs in public elections because of

their demonstrable lack of safety, reliability, and trustworthiness.

 

71 Tennessee Secretary of State, “Voting Systems by County”.
® The Commercial Appeal, “Shelby County chancellor aims at early voting compromise with modified order”,
7/9/18; NAACP, et. al, v. Shelby County Election Commission, No. CH-18-1003.

48
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 49 of 72 PagelD 49

192. All Defendants, at all times material to this Complaint, knew or should have known that
they were incapable of confirming the integrity of the Shelby voting systems, including the
improperly modified GEMS 1.18.24 and AccuVote DREs, and incapable of certifying that
election results produced by the same are correct, given that malicious manipulations may be
generally undetectable, in part because of the inferior engineering of the system.
193. By choosing to move forward in using the Shelby voting systems to conduct the
November 2016 general election, the August 2018 elections, and other elections from November
2016 to the present, all Defendants caused the Plaintiffs and Shelby County voters to cast votes
on an illegal and unreliable system that must be presumed to be compromised and that is
incapable of producing verifiable results.
194. Defendants’ actions have harmed Plaintiffs by creating a fundamentally unfair system of
voting in violation of the Fourteenth Amendment's Due Process Clause.
195. Defendants’ actions have specifically and individually harmed Plaintiffs by diluting their
votes and thereby denying them the right to vote in violation of the Equal Protection Clause of
the Fourteenth Amendment.

B. Standing
196. Plaintiff SAVE has organizational standing, on its own behalf, to bring each of the claims
for prospective relief stated in this Complaint because SAVE has been and will be directly
harmed by the diversion of resources from its purposes of research and education in order to
bring, fund, and participate in this litigation.
197. Plaintiff SAVE also has organizational standing, on behalf of SAVE’s individual
Tennessee members threatened with imminent injury-in-fact, to bring each of the claims for

prospective relief stated in the Complaint because: (1) at least one of SAVE’s members would

49
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 500f72 PagelD 50

have standing to sue each Defendant on each claim in his or her own right; (2) the interests
SAVE seeks to protect are germane to SAVE’s organizational purpose described above; and (3)
the prospective injunctive and declaratory relief requested does not require the participation of
SAVE’s individual members in this lawsuit.
198. Atall times, Plaintiff SAVE’s membership has included at least one eligible voter of the
State of Tennessee who is a resident of Shelby County, Tennessee.
199. The Individual Plaintiffs have standing because each of them suffered concrete and
particularized harms, and are now threatened with imminent additional injury-in-fact as a result
of Defendants’ prior and intended future unconstitutional continued use of the Shelby voting
systems, including the AccuVote DREs and the improperly modified and outdated GEMS
software, along with the failure to properly inspect, audit, train, secure, monitor, protect,
upgrade, provide adequate security patches, and program the GEMS software and AccuVote
DREs.

Past Injury
200. The Individual Plaintiffs voted by DRE in each of the last several elections for which
they were eligible, including most recently the Shelby August 2018 elections. Said plaintiffs
were deprived of their right to vote in a verifiable, reliable election conducted in a manner that
ensured that his or her vote would be counted accurately.
201. All of the above Plaintiff SAVE members and Individual Plaintiffs were injured by being
required to vote in an election conducted using Shelby voting systems, including the AccuVote
DREs and GEMS 1.18.24 improperly modified and outdated software, which deprived them of

their right to participate in a trustworthy and verifiable election process that safely, accurately,

50
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 51of72 PagelD 51

and reliably records and counts all votes cast and that produces a reliable election result capable
of being verified as true in a recount or election contest.
202. All of the foregoing Plaintiff SAVE members and Individual Plaintiffs were additionally
injured by being required by Defendants to cast votes on Shelby AccuVote DREs—and thereby
to suffer violations of their constitutional rights—as a condition of being permitted by
Defendants to enjoy the benefits and conveniences of casting a ballot in person.

Imminent Future Injury
203. Each of Plaintiff SAVE’s members, and the Individual Plaintiffs intend to vote in the
November 2018 election, and thereafter in Shelby County, Tennessee.
204. Each of SAVE’s members, and the Individual Plaintiffs and proposed Class Plaintiffs,
will be required to cast their votes in the November 2, 2018 election using Shelby’s voting
systems, including the AccuVote DREs and GEMS improperly modified and outdated software,
or to suffer the burdens required to obtain and cast a mail-in absentee ballot as an alternative.
205. Eachof Plaintiff SAVE’s members, the Individual Plaintiffs, and the Class Plaintiffs
voting in the November 2018 and subsequent elections, will be irreparably injured, among other
things, by suffering burdens and infringements on the fundamental right to vote caused by
having to use Shelby voting systems that cannot be relied upon for a trustworthy and verifiable
election result.
206. None of Plaintiff SAVE’s members, or the Individual Plaintiffs, and proposed Class
Plaintiffs can be adequately compensated for these harms in an action at law for money damages

brought after the fact because the violation of constitutional rights is an irreparable injury.

51
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 52o0f72 PagelD 52

VII. CLAIMS
COUNT I: FUNDAMENTAL RIGHT TO VOTE

42 U.S.C. 1983
207. Plaintiffs incorporate and reallege each of the foregoing paragraphs 1- 206 above.
208. The right of all eligible citizens to vote in public elections is a fundamental right of
individuals that is protected by the United States Constitution and incorporated against the States
by the Due Process Clause of the Fourteenth Amendment. See League of Women Voters v.
Brunner, 548 F. 3d 463 (6" Cir. 2008).
209. Inherent in individuals’ fundamental right to vote is the right to participate in a
trustworthy and verifiable election process that safely, accurately, and reliably records and
counts all votes cast and that produces a reliable election result capable of being verified as true
in a recount or election contest.
210. The Due Process Clause is implicated, and 42 U.S.C. 1983 relief is appropriate in the
exceptional case where the state’s voting system is fundamentally unfair. See League of Women
Voters v. Brunner, 548 F. 3d 463 (6" Cir. 2008).
211. The voting systems in Memphis and Shelby County, Tennessee elections suffer from
non-uniform standards, processes, and rules, and employs untrained or improperly trained
personnel, and that has wholly inadequate systems, and procedures, all with a deliberate
indifference to the rights of the citizens. These deficiencies deny the Plaintiffs and all Shelby
County citizens the fundamental right to vote in violation of the Due Process Clauses.
212. The problems with the Shelby voting systems, as acknowledged by the Defendant
Tennessee Secretary of State, date back at least a decade and are pervasive, severe, chronic, and

persistent.

52
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 53 0f 72 PagelD 53

213. By requiring the Plaintiff SAVE members, Individual Plaintiffs, and the proposed Class
Plaintiffs to vote using the Shelby voting systems, including the Shelby AccuVote DREs and the
GEMS software, in the upcoming November 2018, and subsequent elections, the Defendants will
knowingly burden severely and infringe upon the fundamental right to vote of the Plaintiff
SAVE Member Plaintiffs, Individual and Class Plaintiffs, and will also injure Plaintiff SAVE by
causing it to divert resources, time, and personnel from other projects to bring this lawsuit.

214. These severe burdens and infringements caused by Defendants’ conduct will violate the
fundamental right to vote of the Plaintiffs.

209. These severe burdens and infringements caused by Defendants’ conduct are not outweighed
or justified by, and are not necessary to promote any substantial or compelling state interest that
cannot be accomplished by other, less restrictive means.

215. Requiring voters to suffer these severe burdens and infringements upon their
constitutional right to vote as a condition of being able to enjoy the benefits and conveniences of
being permitted to cast their ballots in person at the polls violates the unconstitutional conditions
doctrine.

216. The foregoing violations will occur as a consequence of the Defendants Hargett, the State
Board & Members, the Coordinator of Elections, the Shelby Board Administrator, and the
Shelby Board & Members acting under color of state law. Accordingly, Plaintiff SAVE and the
Individual Plaintiffs bring this cause of action for prospective equitable relief against the
Defendants pursuant to 42 U.S. C. 1983.

217. Unless the Defendants are enjoined and mandamus ordered by this Court, then the

Plaintiffs will have no adequate legal, administrative, or other remedy by which to prevent or

53
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 54o0f72 PagelD 54

minimize the irreparable, imminent injury that is threatened by Defendants’ intended conduct.
Accordingly injunctive relief and prospective relief against these Defendants is warranted.

218. Due to the closeness of the November 2018 elections, the Plaintiffs acknowledge that it
may be impracticable for the Defendants to be required to purchase new voting machines, or
utilize paper ballots for all voters in that election. However, the Court may order other
safeguards to provide a more secure vote, such as requiring DHS Homeland Security cyber-
security scans, inspection of the Shelby voting systems, machines, software, and tabulators by an
Independent Master and/or the Plaintiffs’ expert, and the other relief requested in the prayer.
219. The Shelby Administrator has publically announced that the Shelby County Election
Commission is reviewing purchasing new voting machines and systems, with the possible
implementation of 50% by the October 2019 municipal elections. This piecemeal approach
would arbitrarily immediately deprive 50 % of the voters to equal opportunity for a fair ballot if
required to still vote on the AccuVote DREs. And, the Shelby County Election Commission
website still states as of October 6, 2018, that the Commission is not planning to replace them
until 2021.”

220. Shelby Administrator Linda Phillips testified at the July 9, 2018 State Board meeting that
the Shelby County Election Commission and Board Members hoped to have new voting
machines and systems by the 2020 Presidential election. However, she also said that the Shelby
Board was looking at a “hybrid” touchscreen system where a voter could review their ballot on
paper created by a digital touchscreen. The system she referenced is not as secure as having the

voter mark hardmark choices on a paper ballot and then having that optically scanned by a

 

3 www.shelbyvote.com.

54
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 55o0f72 PagelD 55

machine. Nor, does it comply with Tenn. Code Ann. 2-20-106 that “every effort shall be made to
purchase United States manufactured precinct-based optical scan voting systems”.

221. The reason for a delay to 2020 or 2021 to purchase new voting technology and
equipment is further unexplained, in that Shelby Administrator Phillips also testified to the State
Board in July 2018 that Shelby County had allocated the funds for the new voting system and
machines, and further that the county finance chair was not opposed to incurring debt to purchase
a new voting system.

222. The Shelby Board has announced in the past that it was considering purchasing new
voting machines, as far back as 2013”, but to date the same voting systems are in place that it
purchased in 2006.

223. The failure of the Defendants Secretary, Tennessee Election Commission, State Board
Members, Coordinator of Elections, Shelby County Election Commission, Shelby Board
Administrator and Shelby Board to properly examine the Shelby voting systems for certification,
recertification; their improper certification and/or recertification of the Shelby voting systems;
and/or failure to examine in order to decertify the Shelby Voting systems, including the
AccuVote DREs and improperly modified and outdated GEMS 1.18.24 software, prevents the
voters from knowing if current electronic voting machines will accurately count their votes.

224. The Voting on Thin Ice Report accurately documents the failure of these Defendants to
properly audit the votes, failure to provide functional voting machines, and repeated failures to
provide the correct ballot so that a citizen can vote in the district(s) where he or she resides.

225. The Defendants’ actions and inactions have cheapened, devalued, and diluted the votes of

the Plaintiffs.

 

74 The Commercial Appeal “Election Commission Looking at Problems” Jan. 20, 2013.

55
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 56o0f72 PagelD 56

226. Defendants’ deprivation of Plaintiffs’ constitutional rights under color of state law
violates 42 U.S.C. 1983.
227. Plaintiffs have no adequate remedy at law to redress the wrongs alleged herein, which
will cause them irreparable harm.
228. Accordingly, Plaintiffs are entitled to declaratory and injunctive relief as requested in this
Complaint and the Prayer for Relief.
229. Plaintiffs respectfully request that this Court permanently enjoin the Defendants from
requiring Shelby County voters to vote using the Shelby voting systems, including the AccuVote
DREs and GEMS 1.18.24, after December 2018; and grant such other relief as may be warranted
and as set forth in the prayer for relief.

COUNT II: EQUAL PROTECTION

42 U.S.C. 1983

230. Plaintiffs incorporate and reallege each of the foregoing paragraphs | through 206.
231. The Equal Protection Clause of the Fourteenth Amendment to the United States
Constitution guarantees qualified voters a substantive right to participate equally with other
qualified voters in the electoral process. This equal right to vote applies as well to the manner of
its exercise. See Hunter v. Hamilton County Bd. of Education, 635 F. 2d. 219, 234 (6" Cir.
2011). A state may not arbitrarily impose disparate treatment on similarly situated voters.
232. All Plaintiff Members, Individual, and Class Plaintiffs have the right to have their vote
counted in a reliable and secure manner on the same basis as citizens and residents of
Tennessee’s other 94 counties.
233. By requiring the Member Plaintiffs, Class and Individual Plaintiffs to vote using the

Shelby voting systems, including the AccuVote DREs and the improperly modified and outdated

56
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 5/7of72 PagelD 57

GEMS 1.18.24 software, in the November 2018, and elections thereafter, the Defendants will
knowingly treat the Plaintiffs differently than other similarly situated voters in the same election
who reside in Tennessee counties that do not use the Shelby voting systems, including DREs, as
part of their voting systems, such as Hamilton County.

234. By requiring the Plaintiff class, and the Member Plaintiffs and Individual Plaintiffs, to
vote using AccuVote DREs in elections after November 2018, but other voters in Shelby County
to use newly purchased more secure voting machines proposed to be purchased, Defendants will
knowingly treat those Plaintiffs who vote by AccuVote DREs differently than other similarly
situated voters in the same election who reside in Shelby County.

235. Shelby County has the largest number percentage of residents in Tennessee whose race is
Black. The Tennessee counties who use voting systems that provide a VVPAT have substantially
less black voters than Shelby County. The use of the Shelby voting systems, including the
AccuVote DRE machines and improperly modified and outdated GEMS 1.18.24 software, in
Shelby County has a disproportionate impact on Black voters in the State of Tennessee. Thus,
use of the AccuVote DRE machines disenfranchises voters whose race is Black.

236. Because of these differential treatments, Plaintiffs who vote by DRE in Shelby County
will suffer greater and more severe burdens and infringements on their underlying substantive
rights—namely the fundamental right to vote, the right to freedom of speech and association,
than will other similarly situated voters in Tennessee counties that do not use the Shelby voting
systems, AccuVote DREs and improperly modified and outdated GEMs software as part of their

voting systems.

57
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 58o0f72 PagelD 58

237. These severe burdens and infringements that Defendants will impose unequally on the
Plaintiffs who vote by DRE will violate the Equal Protection Clause of the Fourteenth
Amendment.

238. By reason of the foregoing, the Defendants acting under color of state law, have deprived
and will continue to deprive Plaintiffs of equal protection under the law secured to them by the
Tennessee Constitution by requiring them to vote on the Shelby voting systems which citizens in
other counties vote on VVPAT systems.

239. These severe burdens and infringements caused by Defendants’ conduct are not
outweighed or justified by, and are not necessary to promote, any substantial or compelling state
interest that cannot be accomplished by other, less restrictive means.

240. Requiring voters to be deprived of their constitutional right to equal protection of the
laws as a condition of being able to enjoy the benefits and conveniences of voting in person at
the polls violates the unconstitutional conditions doctrine.

241. The foregoing deprivations of Plaintiffs’ constitutional rights by the Defendants’ acting
under color of state law violates 42 U.S.C. 1983.

242. The Plaintiffs have no adequate remedy at law to redress the wrongs alleged herein which
will cause them irreparable harm.

243. Accordingly, the Plaintiffs bring this cause of action for prospective equitable relief,
declaratory judgment, injunctive relief and mandamus against the Defendants pursuant to 42
ULS.C. 1983.

244. Unless the Defendants are enjoined by this Court, then the Plaintiffs will have no

adequate legal, administrative, or other remedy by which to prevent or minimize the irreparable,

58
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 59o0f72 PagelD 59

imminent injury that is threatened by Defendants’ intended conduct. Accordingly, injunctive
relief and prospective relief against these Defendants is warranted.

245. Plaintiffs respectfully request that this Court permanently enjoin the Defendants from
requiring Shelby voters to vote using the Shelby voting systems, including the AccuVote DREs
and GEMS 1.18.24 software, after November 2018; and grant such other relief emergency
temporary and preliminary injunctive relief, as may be warranted as set forth in the prayer for

relief.

COUNT III

DECLARATORY JUDGMENT
246. The Plaintiffs incorporate and reallege each of the foregoing paragraphs 1 through 206.
247. Under 28 USC 2201 (a), this Court may enter a Declaratory Judgment.
248. This Court has supplemental jurisdiction under Tenn. Code Ann. 29-14-113 to enter a
Declaratory Judgment.
249. Plaintiffs seek an injunction prohibiting the use of the Shelby voting systems, including
the AccuVote DRE machines and improperly modified and outdated GEMS 1.18.24 software, in
Shelby County, Tennessee for all public elections from December 2018 forward, and that the
Court declare the Shelby voting system currently in place unconstitutional under the Fourteenth
Amendment to the U.S. Constitution and fundamentally unfair.
250. Likewise the Plaintiffs ask that the Court declare the Shelby voting systems currently in
place unconstitutional under the Tennessee Constitution.
251. The Plaintiffs ask that the Court declare that the Defendants have failed to ensure that the

freedom and purity of the ballot is safeguarded as required in the State of Tennessee.

59
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 60 o0f 72 PagelD 60

252. The Plaintiffs ask that the Court declare that the Defendants have failed to insure that the
Shelby voting systems ensure that the total votes cast reflect the will of the majority of the
participating voters as required in the State of Tennessee.
253. The Plaintiffs ask that the Court declare that the Defendants have failed to ensure that
uniform procedures are in place for the elections as required by the State of Tennessee.
254. The Plaintiffs ask that the Court declare that the Defendants have certified and/or allowed
the use of electronic computers for tabulation of election results in Shelby County which are not
programmed to accurately report votes, contrary to the Tennessee Constitution, laws and state
rules.
255. The Plaintiffs ask that the Court declare that the Defendants have failed to examine
and/or reexamine the Shelby tabulators, election management system, voting machines, software,
and equipment as required by state law and rules.
256. The Plaintiffs ask that the Court declare the systemic problems in election administration
at the Shelby County Election Commission and the Shelby voting systems violates the rights
under the Tennessee Constitution of each Shelby County voter to have their votes accurately and
reliably counted.
COUNT IV

MANDAMUS
257. The Plaintiffs reallege each of the foregoing paragraphs 1 through 206.
258. The Defendants have violated the Tennessee Election Code and Tennessee Constitution
by using inadequate examination procedures in using and/or certifying AccuVote DREs that (1)

are not reliable or consistent in the recording and counting of votes; (2) are not secure; (3) do not

60
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 61o0f72 PagelD 61

provide a means for voters to verify that the voting machine properly recorded or counted their
votes; and (4) do not provide a means for anyone to determine the actual votes cast in an election
259. The Plaintiffs seek an order of mandamus compelling the Defendants to decertify and
discontinue use of the Shelby voting systems, including the AccuVote DRE machines, and
improperly modified and outdated GEMS 1.18.24 software, used in Shelby County, Tennessee;
to establish uniform testing criteria that comply with the Tennessee Election Code; and/or to re-

examine the Shelby voting systems, and grant the other relief requested in the prayer for relief.

COUNT V

CLASS REPRESENATATION
260. The Plaintiffs incorporate and reallege each of the foregoing paragraphs | through 206.
261. Plaintiffs request class certification. The potential plaintiffs exceed 927,000 individual
residents of Shelby County, Tennessee, including over half of the residents whose race is Black.
The claims for relief have common issues of law and fact. The defenses to the claims are
likewise typical for the entire class. The representative parties will fairly and adequately protect
the interests of the class.
262. The prosecution of separate actions by class members would create a risk of inconsistent
judgments or outcomes which would be disastrous to the right to vote in Shelby County,
Tennessee. The common issues of law and fact, the right to vote and have that vote count in
Shelby County, Tennessee, predominate over any questions affecting individual members.
263. The Representative Plaintiffs move that their counsel of record be appointed as class

counsel.

61
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 62 of 72 PagelD 62

62

PRAYER FOR RELIEF

. That proper process issue and be served upon the Defendants, requiring the Defendants to

answer this Complaint within the time required by law.
Enter a judgment finding and declaring it unconstitutional for any public election in
Shelby County, Tennessee to be conducted using any model of DRE voting equipment

from November 7, 2018 forward;

. Enter an Order of Mandamus directing the Defendants replace all Shelby County voting

machines, election management systems, tabulators, and software before the next
elections conducted by the Shelby Board, and replace the same with at least an optical

scan system with hand marked paper ballots, or a sole paper ballot system;

. Enter a preliminary and permanent injunction prohibiting Defendants from requiring

Shelby County, Tennessee voters to vote using the Shelby County voting systems,
including the AccuVote DREs, and improperly modified and outdated GEMS 1.18.24

software, from November 7, 2018 forward;

. Enter an emergency temporary, preliminary and permanent injunction prohibiting

Defendants from conducting or authorizing the conduct of any public election in Shelby
County, Tennessee without requiring subordinate election officials to permit, meaningful
public observation of all stages of election processing, including observation of the

tabulators and handling of memory cartridges at the Zone Turn-In sites.

. Enter an emergency Order of Mandamus that the Defendants jointly ask the U.S.

Department of Homeland Security to perform all cyber hygiene scans, risk and
vulnerability assessments, and other offered services with regard to the security of the

Shelby voting systems (and tabulators), including following all resultant best practice
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 63 0f 72 PagelD 63

63

10.

recommendations before voting begins in Shelby County on October 17, 2018, and report
to the Court on the same.

Enter an emergency Order of Mandamus requiring the Defendants to have ES & S install
advanced threat monitoring sensors known as Albert network security sensors in the
Shelby County voter registration environments before voting begins in Shelby County on
October 17, 2018, to remain throughout the election, and afterwards.

Allow the Plaintiffs’ expert, or an agreed independent expert, and/or Independent Master,
to review the Shelby County’s voting systems, including the AccuVote DREs, GEMS
software, and tabulator(s), prior to use of the voting machines; immediately prior to the
commencement of early voting on October 17, 2018; and immediately prior to November
6, 2018 election day voting; and report any findings of unauthorized software or
improprieties to the Court and appropriate law enforcement authorities.

Allow the Plaintiffs’ expert, or an agreed independent expert, or an Independent Master,
to review the Shelby voting systems, including election management systems, AccuVote
DREs, GEMS software, and tabulators, immediately after the county’s voting ends on
November 6, 2018, and report any findings of unauthorized software to the Court, TBI,
FBI, candidates and the public at large.

Enter an Order of Mandamus requiring the Defendants to remove any remote access
software on the Shelby County voting systems, including AccuVote DREs, GEMs
software, election management systems, and/or tabulators before voting begins on
October 17, 2018, and prohibiting any such software to be installed and/or utilized

thereafter.
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 640f72 PagelD 64

64

11.

12.

13.

14.

15.

Enter an Order of Mandamus requiring two-factor authentication for elections officials
who access the Shelby County’s voting systems to be implemented by the Defendants
immediately.

Enter an Order of Mandamus requiring the Defendants to install any security patches and
upgrades to the Shelby County’s voting systems, including election management systems,
AccuVote DREs, GEMS software, and tabulators

Enter an Order of Mandamus requiring the Defendants Shelby County Election
Commission, Shelby Board and Shelby Election Administrator to allow poll watchers for
candidates, as well as the Plaintiff Shelby Advocates for Valid Elections, to watch the
collection of memory cartridges at the election Zone Turn-In Sites, and also the process
of tabulation of votes (at the tabulators located in the annex and/or downtown SCEC
offices).

Enter an Order of Mandamus requiring the Defendants to immediately notify the
candidates and the public of any irregularities in the Shelby County elections, including
the use of more than one database, broken seals on voting machines and equipment,
uploads of votes prior to the close of polls at 7pm on election day, missing memory
cartridges and cards, the upload of extra memory cards and cartridges, the addition and/or
removal of any voting machines at polls after the first day of early vote (with the polls
identified and the reason for the addition(s)/removal(s) provided), problems with
electronic poll books, and any breaches of the Shelby voting systems before, during
and/or after the votes are cast.

Require the Defendants to conduct criminal background checks for any vendors, poll

workers, staff, and volunteers, who have access to the Shelby County voting machines,
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 65o0f72 PagelD 65

65

16.

17.

18.

election management system, GEMS software, and/or tabulators, and publish the names
of any such person(s) to the public and candidates.

Entire an Order of Mandamus authorizing the Plaintiffs’ expert, or an agreed independent
expert, or an Independent Master, to inspect the Shelby County voting systems audit logs,
election equipment, and tabulators from the date that the election management system
and tabulators are inspected pre-election (as set forth above) through the date that the
post-election audit is completed and before certification is sought from the local or state
officials;

In the alternative, enter an Order of Mandamus that the Defendants (1) examine or re-
examine the Shelby County voting machines, election management systems, tabulator(s)
and GEMs software; (2) decertify the Shelby County AccuVote DREs, election
management systems, tabulator(s) and software; (3) establish uniform testing criteria for
any subsequent machines, systems, tabulators and software that comply with the state and
federal constitutions and laws; (4) report any unusual findings from the examination or
reexamination of the Shelby County voting systems (including voting machines, election
management systems, tabulators, and software) to the Tennessee Attorney General,
Tennessee State Comptroller, FBI, U.S. Department of Justice, DHS, Tennessee
Homeland Security, and Tennessee Bureau of Investigation.

Enter an emergency Order of Mandamus that the Defendants Shelby County Election
Commission, Shelby Board and Shelby Administrator perform parallel audits and final
risk limiting audits on the AccuVote DREs and the absentee ballots before certifying the

November 2018 election;
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 66 of 72 PagelD 66

66

19.

20.

21.

22.

23.

Enter an Order of Mandamus that the Defendants Shelby County Election Commission,
Shelby Board, and Shelby Administrator track with written documentation all memory
cartridges and cards, including from the time the precinct opens, during voting, and after
it closes to the time brought to collection Zone Turn-in Sites, and also the Shelby County
Election Commission offices (and compliance with requirements that one official from
each political party transport the cards in the same vehicle together).

Enter an Order of Mandamus requiring that the Defendants Shelby County Election
Commission, Shelby Administrator and Shelby Board require all memory cartridges to be
brought directly to the Shelby County Election Commission offices instead of Zone Turn-
in sites on Election Night for the November 2018 elections, and enjoining any remote
transmission of election results from the Zone-Turn In sites, poll precincts, or otherwise
to the GEMS server for tabulation.

Enter an Order of Mandamus to the Defendants requiring all voter complaints to be
timely reported to the public before certification of the November 2018 elections, and
thereafter.

Enter an Order of Mandamus to the Defendants that all digital ballot images be preserved
from the November 2018 elections, and backed up; that the audit logs be produced; and
that the Shelby voting systems, including the tabulator(s), shall be preserved and not
disposed of nor discarded until independent expert inspection is performed with a report
to the Court.

That a judgment be entered for the Plaintiffs against the Defendants, jointly and

severally.
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 67 of 72 PagelD 67

24. Retain jurisdiction to ensure all Defendants’ ongoing compliance with the foregoing
Orders;
25. Grant Plaintiffs an award of their reasonable attorney’s fees, costs, and expenses incurred
in this action pursuant to 42 U.S.C. 1988; and
26. Grant Plaintiffs such other relief as the Court deems just and proper.
Respectfully submitted.

CAROL CHUMNEY LAW PLLC

By: /s/Carol J Chumney
Carol J.Chumney, Esq. (#012021)

Attorney for the Plaintiffs
5050 Poplar, Suite 2436
Memphis, TN 38157
(901) 844-7141

67
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 68 of 72 PagelD 68

SHELBY ye LIDALEZTIONS
By: -

Michael Kernell, Dérect6r

STATE OF TENNESSEE;
COUNTY OF SHELBY:

Before me, a Notary Public of the state and county mentioned, on this {(t day of Ow
2018, personally appeared Michael Kernell, with whom I am personally acquainted (or proved to
me on the basis of satisfactory evidence), and who, upon oath, acknowledged himself to be a
Director of SHELBY ADVOCATES FOR VALID ELECTIONS, the within named bargainor, a
non-profit corporation, and that he, as such Director, verified the foregoing Complaint for the
purposes herein contained, by signing the name of the corporation by himself as Director.

My Commission Expires: 4-{2*Z.|

10-11 1 VAN) 7

e

 
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 69 of 72 PagelD 69

VERIFICATION

This is to certify that the undersigned Plaintiff Michael Kernell has reviewed this Complaint,
attested to its accuracy and by affixing his signature hereto adopts and ratifies the statements

herein as a true and accurate to the best of his knowledge, information, and belief.

 

aM
STATE OF TENNESSEE

COUNTY OF SHELBY

Before me appeared Michae | Yerne\ | and affixed his signature hereto as an

 

attestation to the truth of the statements made herein.

Notary Public, ee

oy.
° Se STATE “S$, *
e : OF *.

My Commission Expires:

. = %;.. Pt Ce Sv
AWA Gv ES
Case 2:18-cv-02706-TLP-dkv Document1 Filed 10/12/18 Page 70 of 72 PagelD 70

VERIFICATION

This is to certify that the undersigned Plaintiff Ann Scott has reviewed this Complaint, attested to
its accuracy and by affixing her signature hereto adopts and ratifies the statements herein as a

true and accurate to the best of her knowledge, information, and belief.

STATE OF TENNESSEE
COUNTY OF SHELBY

Before me appeared On MY Scott and affixed his signature hereto as an

 

attestation to the truth of the statements made herein.

Notary Public:
My Commission Expires: gale toys.
-au2 7
* {TENNESSEE 3 +
62%, MA ZO
OFS SX
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 71o0f72 PagelD 71

VERIFICATION
Suh / Gra Va huehnas reviewed this

This is to certify that the undersigned Plaintiff

Complaint, attested to its accuracy and by affixing his signature hereto adopts and ratifies the

statements herein as a true and accurate to the best of his knowledge, information, and belief.

Subfars d YOMSET

STATE OF TENNESSEE

COUNTY OF SHELBY

Before me appeared a hkoro A. Toc wel and affixed his signature hereto as an

attestation to the truth of the statements made herein.

Notary Public:

“ Wiltagy
Sk R0Gy 7,
OR

My Commission Expires:
Case 2:18-cv-02706-TLP-dkv Document 1 Filed 10/12/18 Page 72 o0f 72 PagelD 72

VERIFICATION

—a

—T
This is to certify that the undersigned Plaintiff _Jo¥ { OWS has reviewed this
Complaint, attested to its accuracy and by affixing his signature hereto adopts and ratifies the

statements herein as a true and accurate to the best of his knowledge, information, and belief.

STATE OF TENNESSEE

COUNTY OF SHELBY

Before me appeared Joc lowns | Je, and affixed his signature hereto as an

attestation to the truth of the statements made herein.

Notary Public;

RL
Se GORY G, ny,
“ayy
” sTaTE OF *
f TENNESSEE §
NOTARY
y. PUBLIC
S

° Ost No S
Ageril So, 2020 Maplin “e™

   
  

y Commission Expires:

w aetna,
\ a4 a
ee Y
"N SS
m at

\
in,

“hay

SS/ON expiRe>™
